Exhibit 10.12
PURCHASE AND SALE AGREEMENT
by and among
ALTISOURCE PORTFOLIO SOLUTIONS S.A.,
and
THE EQUITY INTERESTHOLDERS OF
THE MORTGAGE PARTNERSHIP OF AMERICA, L.L.C.
IDENTIFIED HEREIN
and
THE MANAGEMENT OWNERS IDENTIFIED HEREIN
Dated as of February 12, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
 
       
2. ACQUISITION OF SHARES OF THE COMPANY
    1  
2.1.Purchase and Sale of Shares.
    1  
2.2.Purchase Price.
    2  
2.3.Payment of Purchase Price.
    2  
2.4.Time and Place of Closing.
    2  
2.5.Deliveries at the Closing.
    2  
2.6.Post-Closing Adjustment.
    3  
2.7.Allocation of Purchase Price.
    4  
 
       
3. REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND EACH MANAGEMENT OWNER
    4  
3.1.Organization and Good Standing.
    4  
3.2.Authority; No Conflict.
    4  
3.3.Title to Properties; Capitalization of the Company; Security Interests.
    5  
3.4.Condition and Sufficiency of Assets; Company Records.
    6  
3.5.Taxes.
    7  
3.6.Employee Benefits.
    9  
3.7.Compliance with Legal Requirements; Governmental Authorizations.
    12  
3.8.Legal Proceedings; Orders.
    13  
3.9.Financial Statements.
    14  
3.10.Absence of Certain Changes and Events.
    14  
3.11.Contracts; No Defaults.
    15  
3.12.Insurance.
    16  
3.13.Facilities.
    16  
3.14.Employees.
    17  
3.15.Labor Relations; Compliance.
    17  
3.16.Intellectual Property.
    17  
3.17.Relationships with Related Persons.
    18  
3.18.Brokers or Finders.
    19  
3.19.Sophistication of Investors; Access to Information.
    19  
 
       
4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    20  
4.1.Organization and Good Standing.
    20  
4.2.Authority; No Conflict.
    20  
4.3.Certain Proceedings.
    20  
4.4.Brokers or Finders.
    21  
4.5.SEC Reports.
    21  
4.6.Governmental Consents.
    21  
4.7.Litigation.
    21  

i



--------------------------------------------------------------------------------



 



         
5. POST-CLOSING COVENANTS
    21  
5.1.Litigation Support.
    21  
5.2.Tax Matters.
    21  
5.3.Restrictive Covenants.
    25  
5.4.Audited Financial Statements.
    27  
5.5.Access to Books and Records.
    28  
5.6.PIA Payments.
    28  
5.7.Titleserv Proceeding.
    30  
 
       
6. CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATION TO CLOSE
    31  
6.1. Accuracy of Representations; Performance of the Sellers and the Management
Owners.
    31  
6.2. Release of Security Interests.
    33  
6.3. Additional Documents.
    33  
 
       
7. CONDITIONS PRECEDENT TO THE SELLERS’ AND THE MANAGEMENT OWNERS’ OBLIGATION TO
CLOSE
    33  
7.1. Accuracy of Representations; the Purchaser’s Performance.
    34  
7.2. Additional Documents.
    34  
 
       
8. INDEMNIFICATION; REMEDIES
    35  
8.1. Survival.
    35  
8.2. Indemnification and Payment of Damages by the Sellers and the Management
Owners.
    35  
8.3. Indemnification and Payment of Damages by the Purchaser.
    36  
8.4. Time Limitations.
    36  
8.5. Limitations on Amount — the Sellers and the Management Owners.
    37  
8.6. Limitations on Amount —the Purchaser.
    37  
8.7. Indemnity Escrow Agreement.
    37  
8.8. Right of Set-Off.
    38  
8.9. Procedure for Indemnification — Third Party Claims.
    38  
8.10. Procedure for Indemnification — Other Claims.
    40  
8.11. Exclusive Remedy.
    40  
8.12. Determination of Damages Amount.
    40  
 
       
9. GENERAL PROVISIONS
    40  
9.1. Expenses.
    40  
9.2. Public Announcements.
    40  
9.3. Notices.
    41  
9.4. Jurisdiction; Service of Process.
    42  
9.5. Further Assurances.
    43  
9.6. Waiver.
    43  
9.7. Entire Agreement and Modification.
    43  
9.8. Disclosure Schedule.
    43  
9.9. Obligations; Assignments, Successors, and No Third-Party Rights.
    44  
9.10. Severability.
    44  
9.11. Section Headings; Construction.
    44  

ii



--------------------------------------------------------------------------------



 



         
9.12. Time of Essence.
    44  
9.13. Governing Law.
    45  
9.14. Specific Performance.
    45  
9.15. Counterparts.
    45  
9.16. Seller Representative.
    45  
9.17. Acknowledgment by the Purchaser.
    47  
9.18. Transfer Taxes.
    47  
9.19. Delivery by Electronic Means.
    47  

ANNEXES, SCHEDULES AND EXHIBITS

     
Annex I
  Definitions
Schedule 2.3
  Payment of Purchase Price
Schedule 2.3(f)
  Pro-Rata Allocation of Purchase Price Payments
Schedule 5.6(h)
  Payment of PIA Payments
Schedule 6.1(h)
  Preferred Investor Agreement Renewals
Exhibit A
  PIA Payments
Exhibit B
  Purchase Price Allocation
Exhibit C
  Required Approvals
Exhibit D-1
  Form of Indemnity Escrow Agreement
Exhibit D-2
  Form of Put Escrow Agreement
Exhibit E-1
  Form of Rights Agreement
Exhibit E-2
  Form of Put Option Agreement
Exhibit F
  Form of Put Security Agreement
Exhibit G
  Form of Put Pledge Agreement
Exhibit H-1
  Form of Scott M. Stern Employment Agreement
Exhibit H-2
  Form of Timothy C. Stern Employment Agreement
Exhibit H-3
  Form of Barry O. Sandweiss Employment Agreement
Exhibit I
  Form of Release Agreement
Exhibit J
  Form of Collateral Agency Agreement

iii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (this “Agreement”) is made as of
February 12, 2010, and is by and among ALTISOURCE PORTFOLIO SOLUTIONS S.A., an
entity organized under the laws of Luxembourg (the “Purchaser”); and SCOTT M.
STERN REVOCABLE TRUST, a trust established under the laws of the State of
Missouri, TIMOTHY C. STERN, REVOCABLE TRUST, a trust established under the laws
of the State of Missouri, BARRY O. SANDWEISS REVOCABLE TRUST, a trust
established under the laws of the State of Missouri, THE THOMAS A. STERN
REVOCABLE TRUST, a trust established under the laws of the State of Missouri,
EVAN HACKEL, an individual resident of the Commonwealth of Massachusetts, and
PARAMOUNT BOND & MORTGAGE CO., INC., a corporation organized under the laws of
the State of Missouri (each of the foregoing individuals and entities are
referred to herein as a “Seller”, and collectively referred to herein as the
“Sellers”); and SCOTT M. STERN, an individual resident of the State of Missouri,
TIMOTHY C. STERN, an individual resident of the State of Missouri, and BARRY O.
SANDWEISS, an individual resident of the State of Missouri (each of the
foregoing individuals are referred to herein as a “Management Owner” and
collectively as the “Management Owners”). The Purchaser, the Sellers, and the
Management Owners are referred to in this Agreement individually as a “Party”
and collectively, as the “Parties”.
RECITALS
     In the manner described herein, the Sellers own all of the issued and
outstanding limited liability company interests of the Company. The Management
Owners are beneficiaries of certain of the trusts included in the Sellers. This
Agreement contemplates a transaction in which the Sellers shall sell, transfer,
assign and deliver to the Purchaser, the Sellers’ entire right, title, and
interest in and to the Shares, and in connection therewith, the Sellers and the
Management Owners shall receive the consideration set forth herein.
AGREEMENT
     In consideration of the premises and the mutual promises herein made, and
in consideration of the representations, warranties, and covenants herein
contained, the Parties hereto, intending to be legally bound, hereby agree as
follows:
1. DEFINITIONS
     For purposes of this Agreement, the capitalized terms not otherwise defined
herein shall have the meanings specified or referred to in Annex I.
2. ACQUISITION OF SHARES OF THE COMPANY
     2.1. Purchase and Sale of Shares.
          On the terms and subject to the conditions set forth in this
Agreement, the Purchaser agrees to purchase from the Sellers, and the Sellers
agree to sell, transfer, convey, assign and deliver to the Purchaser, all of the
Shares at the Closing for the consideration specified in Section 2.2 below, free
and clear of any Security Interest other than restrictions

 



--------------------------------------------------------------------------------



 



pursuant to applicable securities laws, for the consideration specified in
Section 2.2 below.
     2.2. Purchase Price.
          In accordance with the terms and conditions of this Agreement, (i) in
consideration for the sale, transfer, conveyance, assignment, and delivery of
the Shares by the Sellers to the Purchaser, the Sellers shall be entitled to
receive, in the manner described in Section 2.3 below and subject to the
adjustments set forth in Section 2.6 below, (x) at Closing, cash in the amount
of Twenty Seven Million Nine Hundred Forty One Thousand Nine Hundred And Ninety
Two Dollars ($27,941,992) (such amount, the “Cash Payment”), and (y) at Closing,
Nine Hundred Fifty Nine Thousand And Eighty five (959,085) shares of common
stock of the Purchaser, consisting of Four Hundred Eight Six, Two Hundred And
Forty Three (486,243) shares of Unrestricted Stock, and Four Hundred Seventy Two
Thousand, Eight Hundred And Forty Two (472,842) shares of Restricted Stock (the
“Stock Payment”), and (ii) in consideration for the covenants set forth in
Section 5.3 below by the Sellers and the Management Owners in favor of the
Purchaser, the Sellers and the Management Owners shall be entitled to receive,
in the manner described in Section 2.3 below, cash in the amount of One Million,
Fifty Eight Thousand And Eight Dollars ($1,058,008) (the “Noncompete Payment”)
(such aggregate amount of the Cash Payment, the Stock Payment, and the
Noncompete Payment, as adjusted, the “Purchase Price”).
     2.3. Payment of Purchase Price.
          The Purchase Price which is payable at Closing shall be paid as set
forth on Schedule 2.3, as further calculated and in accordance with the Funds
Flow and Settlement Statement.
     2.4. Time and Place of Closing.
          The closing of the transactions contemplated by this Agreement (the
“Closing”) shall be effected by facsimile or other electronic exchange of
documentation, and shall take place at the offices of Gallop, Johnson & Neuman,
L.C., Interco Corporate Tower, 101 S. Hanley Road, Suite 1700, St. Louis,
Missouri 63105, or such other mutually agreed location, or in such other
mutually agreed upon manner, at 9:00 a.m. on either (i) the second Business Day
which follows the receipt by the Parties of all Required Approvals, and follows
the satisfaction of all other conditions precedent to the consummation of the
Contemplated Transactions, or (ii) such other date and time as the Parties may
mutually agree (the “Closing Date”). The Parties agree that the Closing shall be
effective as of the Effective Time. Failure to consummate the purchase and sale
provided for in this Agreement on the date and time and at the place determined
pursuant to this Section 2.4 will not result in the termination of this
Agreement and will not relieve any Party of any obligation under this Agreement.
     2.5. Deliveries at the Closing.
          At the Closing, the Sellers and the Management Owners will deliver to
the Purchaser the various certificates, instruments, and documents referred to
in Section 6 below; the Purchaser will deliver to the Sellers and the Management
Owners the various certificates,

2



--------------------------------------------------------------------------------



 



instruments, and documents referred to in Section 7 below; and the Purchaser
will deliver Purchase Price payable at Closing in accordance with Section 2.3
above.
     2.6. Post-Closing Adjustment.
          (a) The Purchase Price shall be increased or decreased, on a
dollar-for-dollar basis, in accordance with this Section 2.6. Any such increase
or decrease shall be referred to as a “Price Adjustment”.
          (b) No later than ninety (90) days after the Closing Date, the
Purchaser shall deliver to the Seller Representative the following:
     (i) a statement setting forth the Net Working Capital of the Company as of
11:59 PM Eastern Time on January 31, 2010 (the “Closing Net Working Capital
Statement”); and
     (ii) a separate statement showing any calculations with respect to any
necessary Price Adjustment (the “Final Adjustment Schedule”).
All accounting entries will be made regardless of their amount and all detected
errors and omissions will be corrected regardless of their materiality.
          (c) The Seller Representative shall, within thirty (30) days following
its receipt of the Closing Net Working Capital Statement and the Final
Adjustment Schedule, accept or reject the Price Adjustment submitted by
Purchaser. If the Seller Representative disagrees with such calculation, it
shall give written notice to Purchaser of such disagreement and any reason
therefor (the “Notice of Disagreement with Price Adjustment”) within such thirty
(30) day period. Should the Seller Representative fail to provide Purchaser with
a Notice of Disagreement with Price Adjustment within such thirty (30) day
period, the Sellers shall be deemed to agree with Purchaser’s calculation.
During the thirty (30) days immediately following the delivery of a Notice of
Disagreement with Price Adjustment, Purchaser and Seller Representative shall
seek in good faith to resolve in writing any differences which they may have
with respect to the matters specified in such Notice of Disagreement with Price
Adjustment. If such differences have not been resolved by the end of such thirty
(30)-day period, the Purchaser and the Seller Representative shall submit to the
Indianapolis, Indiana office of Ernst & Young LLP (the “Arbitrator”) for review
and resolution of any and all matters which remain in dispute and which were
included in any Notice of Disagreement with Price Adjustment. The Arbitrator
shall act as an arbitrator and shall issue its report as to the contents of the
Closing Net Working Capital Statement, and the determination of the Price
Adjustment reflected in the Final Adjustment Schedule, within sixty (60) days
after such dispute is referred to the Arbitrator. The Sellers on the one hand,
and the Purchaser on the other hand, shall bear all costs and expenses incurred
by him or it in connection with such arbitration, except that the fees and
expenses of the Arbitrator hereunder shall be borne by the Sellers and the
Purchaser in such proportion as the Arbitrator shall determine based on the
relative merit of the position of the Parties. This provision for arbitration
shall be specifically enforceable by the Parties and the decision of the
Arbitrator in accordance with the provisions hereof shall be final and binding
with respect to the matters so arbitrated and there shall be no right of appeal
therefrom.

3



--------------------------------------------------------------------------------



 



          (d) If, based on the Final Adjustment Schedule as finally determined,
(i) the Net Working Capital of the Company as of 11:59 PM Eastern Time on
January 31, 2010, is less than the Working Capital Target, the Sellers, jointly
and severally, shall pay to Purchaser such deficiency in cash or other
immediately available funds no later than two (2) Business Days following the
date of such final determination, or (ii) the Net Working Capital of the Company
as of 11:59 PM Eastern Time on January 31, 2010, is greater than the Working
Capital Target, the Purchaser shall pay to the Sellers such excess in cash or
other immediately available funds no later than two (2) Business Days following
the date of such final determination.
     2.7. Allocation of Purchase Price.
          The Purchase Price will be allocated for all purposes (including Tax
and financial accounting purposes) as set forth (or in accordance with the
methodology set forth) in Exhibit B hereto (the “Purchase Price Allocation”).
Unless prohibited by applicable Legal Requirements, each of the Parties hereto
will not take a position on any Tax Return, before any Governmental or
Regulatory Body charged with the collection of any Tax, or in any action or
Proceeding, that is in any way inconsistent with the Purchase Price Allocation
and will cooperate with each other in timely filing consistent with such
allocation with the IRS.
3. REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND EACH MANAGEMENT OWNER
     Subject to the limitations contained in Section 8 herein, each Management
Trust and each Management Owner, jointly and severally, and each Financial
Investor, severally and not jointly, represents and warrants to the Purchaser
that the statements contained in this Section 3 are true, correct and complete
as of the Closing Date, except as specified to the contrary in the disclosure
schedules prepared by the Sellers accompanying this Agreement (the “Disclosure
Schedule”). The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Section 3, and in
accordance with Section 9.8(a) below.
     3.1. Organization and Good Standing.
          (a) The Company is a limited liability company duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
organization, with full limited liability company power and authority to conduct
its business as it is now being conducted, and to own or use the properties and
assets that it purports to own or use in connection with the Business.
          (b) Each of the Sellers and the Management Owners has the full power
and authority to perform all of his or its obligations under the Transaction
Documents. The Company is duly qualified to do business as a foreign limited
liability company and is in good standing under the laws of each state or other
jurisdiction in which the conduct of the Business requires such qualification,
except for those jurisdictions in which the failure to be so qualified would not
result in a material adverse effect on the Company or the Business.
     3.2. Authority; No Conflict.
          (a) This Agreement constitutes the legal, valid, and binding
obligation of the Sellers and the Management Owners, enforceable against the
Sellers and the Management

4



--------------------------------------------------------------------------------



 



Owners in accordance with its terms. Upon the execution and delivery by the
Sellers and the Management Owners of the Transaction Documents to which they are
a party, the Transaction Documents to which the Sellers and the Management
Owners are a party will constitute the legal, valid, and binding obligations of
the Sellers and the Management Owners, enforceable against the Sellers and the
Management Owners in accordance with their respective terms except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally,
and the availability of equitable remedies. The board of directors, board of
managers, shareholders, and members of the Sellers and the Company, who are by
applicable Legal Requirements required to approve and authorize the Transaction
Documents and the Contemplated Transactions, have approved and authorized the
Transaction Documents and the Contemplated Transactions, in each case without
condition, limitation or restriction. The Sellers and the Management Owners have
the right, power, authority, and capacity to execute and deliver this Agreement
and the Transaction Documents to which he or it is a party and to perform his or
its obligations under this Agreement and the Transaction Documents to which he
or it is a party.
          (b) Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):
(i) contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the Company or any Seller who is not a natural
person, or (B) any resolution or authorization adopted by the board of
directors, board of managers, trustees, shareholders or members (as the case may
be) of the Company or any Seller who is not a natural person; (ii) contravene,
conflict with, or result in a violation of any of the terms or requirements of,
or give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate, or modify, any material Governmental Authorization with respect to
the Company; (iii) contravene, conflict with, or result in a material violation
or material breach of any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any material Contract to
which the Company is a party; or (iv) except as specifically contemplated by the
Transaction Documents, result in the imposition or creation of any Security
Interest upon or with respect to any of the Shares, or any asset of the Company.
Other than obtaining the Required Approvals, and except as set forth on
Schedule 3.2(b), none of the Sellers, the Management Owners, or the Company are
required to obtain any Consent from, or provide any notice to, any Person in
connection with the execution and delivery of this Agreement and the other
Transaction Documents or the consummation or performance of any of the
Contemplated Transactions, or to permit Purchaser and the Company to carry on
the Business after Closing as it is currently conducted by the Company.
          (c) The Sellers, the Management Owners, and the Company have taken all
action so that the entering into of this Agreement and the other Transaction
Documents, and except as provided above, the consummation of the Contemplated
Transactions do not and will not result in the grant of any rights to any Person
under the Organizational Documents of the Company, or restrict the ability of
the Purchaser to otherwise exercise the rights of the Sellers with respect to
the Shares.
     3.3. Title to Properties; Capitalization of the Company; Security
Interests.

5



--------------------------------------------------------------------------------



 



          (a) The Sellers have, and at Closing will have, good and valid title
to all of the Shares. The Shares constitute one hundred percent (100%) of the
issued and outstanding limited liability company interests of the Company.
          (b) The Shares will be transferred by the Sellers to the Purchaser at
Closing, free and clear of any Security Interest except as otherwise provided in
this Agreement. After giving effect to the Closing, the Purchaser will hold one
hundred percent (100%) of the issued and outstanding equity interests of the
Company, free and clear of any Security Interest except as otherwise provided in
this Agreement. After giving effect to the Closing, the Company will have good
and valid title to all of its assets, free and clear of any Security Interest
except as otherwise provided in this Agreement.
          (c) The authorized, issued, and outstanding equity securities of the
Company (including, without limitation, Equity Rights) are owned, beneficially
and of record, by the Persons and in the amounts shown on Schedule 3.3(c). All
such securities have been validly issued. No Person other than the Purchaser has
any oral or written agreement, option, warrant, right, privilege or any other
right, commitment or arrangement of any character capable of becoming any of the
foregoing (whether legal, equitable, contractual or otherwise) for the purchase,
subscription or issuance of the Shares or any other securities of the Company.
Except for the Operating Agreement of the Company and that certain Members
Transfer Agreement dated as of September 21, 2000, there are no shareholders’
agreements, pooling agreements, voting trusts, proxies or other similar
agreements, arrangements or understandings with respect to the ownership or
voting of any of the Shares or other securities of or interests in the Company.
None of the outstanding equity securities or other securities of the Company was
issued in violation of the Securities Act of 1933, as amended (and the rules and
regulations promulgated thereunder) or any other Legal Requirement, as
applicable.
          (d) Except as set forth on Schedule 3.3(d), the Company does not own,
and does not have any Contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. Except as set forth on Schedule 3.3(d), the Company does
not have any direct or indirect subsidiaries or Affiliates. The Company does not
hold an equity interest in Springhouse. Except for the Company, neither the
Sellers nor the Management Owners have any Affiliates which are engaged in the
business of managing and operating a mortgage banking cooperative. Except as set
forth on Schedule 3.3(d), the Company is not, nor has it agreed to become, a
partner, member, owner, proprietor or equity investor of or in any partnership,
joint venture, co-tenancy or other similar jointly-owned business undertaking.
There is no agreement, option, or other right or privilege outstanding in favor
of any Person for the purchase of the assets of the Company.
          (e) Except as set forth on Schedule 3.3(e), the Company owns, or has a
valid leasehold interest in, all of the tangible and intangible assets and
properties necessary or used by the Company for the operation of the Business as
conducted prior to the Closing Date.
     3.4. Condition and Sufficiency of Assets; Company Records.
          (a) The equipment of the Company is structurally sound, is in good
operating condition and repair, and is adequate for the uses to which it is
being put, and none of such

6



--------------------------------------------------------------------------------



 



equipment is in need of material maintenance or repairs except for ordinary wear
and tear, routine maintenance and repairs. Except as set forth on
Schedule 3.4(a), the building, facilities, structures, improvements, equipment
and other tangible personal property of the Company are sufficient for the
continued conduct of the Business immediately after the Closing in substantially
the same manner as the Company presently conducts it.
          (b) The books of account and other records of the Company are
substantially complete and correct in all material respects and, except as set
forth on Schedule 3.4(b), have been maintained in accordance with sound business
practices, including the maintenance of an adequate system of internal controls,
in each case as applicable to a privately-held company which is
similarly-situated to the Company.
          (c) A copy of the Organizational Documents of the Company has been
delivered to the Purchaser by the Management Owners on or before the Closing
Date. Such Organizational Documents of the Company as so delivered constitute
all of the organizational documents of the Company, are complete and correct and
are in full force and effect in all material respects.
          (d) The original or true copies of all limited liability company
records of the Company have been made available to the Purchaser for review
prior to the Closing Date. Such records have been maintained in accordance with
applicable Legal Requirements. All resolutions contained in such records have
been duly passed and all such meetings have been duly called and held, except
where the call for such meeting was waived. The share certificate books,
register of members, register of transfer and register of managers of the
Company, as applicable, are complete and accurate and applicable Taxes with
respect to the Shares have been duly paid.
          (e) The list of managers and officers on Schedule 3.4(e) hereto
constitutes a complete and accurate list of all officers and managers of the
Company on the date hereof.
          (f) Schedule 3.4(f) lists each Cooperative Member as of the Closing
Date.
     3.5. Taxes.
     To the Knowledge of the Management Owners:
          (a) All Tax Returns that were required to be filed (taking into
account any extensions of time within which to file) by or with respect to the
Company have been duly and timely filed, and all such Tax Returns are true,
correct, and complete in all material respects. All Taxes shown to be due on the
foregoing Tax Returns or that were otherwise due and payable by the Company have
been timely paid in full. All Taxes that the Company was obligated to withhold
from amounts paid or owing to any employee, creditor, partner or third party
have been paid over to the proper Governmental Body in a timely manner, to the
extent due and payable, and any Tax Returns with respect to such Taxes are true,
correct, and complete in all material respects. No currently effective
extensions or waivers of statutes of limitation have been given by or requested
with respect to the filing of any Tax Returns by or with respect to the Company,
or with respect to the assessment of any Taxes due from the Company. No
deficiencies or

7



--------------------------------------------------------------------------------



 



adjustments for any Taxes have been proposed or assessed in writing with respect
to the Company, and there is no factual or legal basis for the assessment of any
deficiency or adjustment in Taxes with respect to the Company. There is no
audit, examination or other proceeding with respect to any Tax Return of the
Company in progress, and no Governmental Body has notified the Company that it
intends to commence any audit, examination or other proceeding with respect to
any Tax Return of the Company. There are no matters under discussion with any
Governmental Body with respect to Taxes that could result in an additional
amount of Taxes, and there is no threatened action, suit, proceeding,
investigation, audit, or claim for or relating to Taxes. No Security Interests
for Taxes exist with respect to any assets or properties of the Company except
for statutory liens and claims and charges for Taxes not yet due and payable.
The Company has disclosed on its Tax Returns all positions taken therein that
could give rise to the accuracy-related penalties of Section 6662 or
Section 6662A of the IRC or to a similar penalty under the Legal Requirements of
any other taxing jurisdiction, and have otherwise properly disclosed to the
appropriate Governmental Body all positions or transactions relating to Taxes
that are required to be disclosed under the Legal Requirements of any
jurisdiction to which the Company is subject. The Company has heretofore
delivered to the Purchaser in all material respects correct and complete copies
of all of the federal and state Tax Returns of the Company for the respective
tax years ended December 31, 2008, and December 31, 2007, and no amendments or
other changes have been made thereto since the date of such delivery.
          (b) The Company has made adequate provision in its financial
statements (utilizing the accrual method of accounting) for all unpaid Taxes of
the Company, and the charges, accruals, and reserves with respect to unpaid
Taxes on the books of the Company are adequate and are at least equal to the
liabilities of the Company for unpaid Taxes. Since December 31, 2008, other than
the transactions contemplated in this Agreement, the Company has not incurred
any liability for Taxes other than in the Ordinary Course.
          (c) The Company is currently and has been characterized as a
partnership for United States federal income tax and state income tax purposes
for all taxable periods since its organization.
          (d) The Company has never been a member of any affiliated, combined,
unitary or similar group filing a consolidated, combined, unitary or similar
federal or state income Tax Return (other than the group of which the Company is
the common parent) and none of the assets of the Company could be subject to
levy for the Tax liabilities of the Company or any other person or entity (other
than the Company) under Treasury Regulations §1.1502-6 (or any similar provision
of state, local or foreign Law), including as a transferee or successor, by
contract, or otherwise. The Company is not a party to or bound by any Tax
indemnity, Tax sharing, or Tax allocation agreements.
          (e) No claim has ever been made by an authority in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to taxation by that jurisdiction, nor is there any factual or legal
basis for any such claim.
          (f) Each Seller is not a “foreign person” within the meaning of
Sections 1445 and 7701 of the IRC. The Company has not been a United States real
property holding corporation

8



--------------------------------------------------------------------------------



 



within the meaning of Section 897(c)(2) of the IRC during the applicable period
specified in Section 897(c)(1)(A)(ii) of the IRC.
          (g) The Company is not required to make any adjustment under IRC
Section 481(a) by reason of a change in method of accounting.
     3.6. Employee Benefits.
     To the Knowledge of the Management Owners:
          (a) Except as disclosed on Schedule 3.6(a), no other corporation,
trade, business, or other entity, other than the Company, would, together with
the Company, now or in the past constitute a single employer within the meaning
of Section 414 of the IRC. The Company and any other entities which now or in
the past constitute a single employer within the meaning of IRC Section 414 are
hereinafter collectively referred to as the “Company Group”.
          (b) Schedule 3.6(b) contains a complete list of all the following
agreements or plans which are presently in effect or which have previously been
in effect and which cover employees of any member of the Company Group
(“Employees”), and indicating, with respect to each, the plans for which the
Company maintains or contributes to on behalf of its Employees:
     (i) Any employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and any trust or
other funding agency created thereunder, or under which any member of the
Company Group, with respect to Employees, has any outstanding, present, or
future obligation or liability, or under which any Employee or former Employee
has any present or future right to benefits which are covered by ERISA; or
     (ii) Any other pension, profit sharing, retirement, deferred compensation,
stock purchase, stock option, incentive, bonus, vacation, severance, disability,
hospitalization, medical, life insurance or other employee benefit plan,
program, policy, or arrangement, whether written or unwritten, formal or
informal, which any member of the Company Group maintains or to which any member
of the Company Group has any outstanding, present or future obligations to
contribute to, contingent or otherwise, or to which any member of the Company
Group has any liability.
The plans, programs, policies, or arrangements described in subparagraph (i) or
(ii) above are hereinafter collectively referred to as the “Company Plans”. The
Company has delivered to Purchaser true and complete copies of all written plan
documents and contracts evidencing the Company Plans, as they may have been
amended to the date hereof, together with the following: (1) all documents,
including any insurance contracts and trust agreements, setting forth the terms
of the Company Plan, or if there are no such documents evidencing the Company
Plan, a full description of the Company Plan, (2) the ERISA summary plan
description and any other summary of plan provisions provided to participants or
beneficiaries for each such Company Plan, (3) all documents, including without
limitation, Forms 5500, relating to any Company Plans required to have been
filed prior to the date hereof with governmental authorities for each

9



--------------------------------------------------------------------------------



 



of the three most recently completed plan years with respect to each Company
Plan, (4) each favorable determination letter, opinion or ruling from the IRS
for each Company Plan, the assets of which are held in trust, to the effect that
such trust is exempt from federal income tax, including any outstanding request
for a determination letter and (5) each opinion or ruling from the Department of
Labor or the Pension Benefit Guaranty Corporation (“PBGC”) with respect to such
Company Plans; (6) attorney’s response to an auditor’s request for information
for each of the three most recently completed plan years for each Company Plan;
and (7) financial statements and actuarial reports, if any for each Company Plan
for the three most recently completed plan years.
          (c) Except as to those plans identified on Schedule 3.6(c) as
tax-qualified Company Plans (the “Company Qualified Plans”), no member of the
Company Group maintains or previously maintained a Company Plan which meets or
was intended to meet the requirements of IRC Section 401(a). Either (i) the IRS
has issued favorable determination letters to the effect that each Company
Qualified Plan qualifies under IRC Section 401(a) and that any related trust is
exempt from taxation under IRC Section 501(a), and such determination letters
remain in effect and have not been revoked, (ii) an application for a favorable
determination letter has been filed and is pending with the IRS for a Company
Plan, or (iii) the Company is entitled to rely on a favorable opinion or
advisory letter with respect to the Company Plan pursuant to the provisions of
Section 8.02 of IRS Rev. Proc. 2010-6. Copies of the most recent determination
letters and any outstanding requests for a determination letter with respect to
each Company Qualified Plan have been delivered to Purchaser. Except as
disclosed on Schedule 3.6(c), no Company Qualified Plan has been amended since
the issuance of each respective determination letter. The Company Qualified
Plans currently comply in form with the requirements under IRC Section 401(a),
other than changes required by statutes, regulations and rulings for which
amendments are not yet required.
          (d) No issue concerning the qualification of the Company Qualified
Plans is pending before or is threatened by the IRS. The Company Qualified Plans
have been administered according to their terms (except for those terms which
are inconsistent with the changes required by statutes, regulations, and rulings
for which changes are not yet required to be made, in which case the Company
Qualified Plans have been administered in accordance with the provisions of
those statutes, regulations and rulings) and in accordance with the requirements
of IRC Section 401(a). No member of the Company Group or any fiduciary of any
Company Qualified Plan has done anything that would adversely affect the
qualified status of the Company Qualified Plans or the related trusts.
          (e) Any Company Qualified Plan which is required to satisfy IRC
Section 401(k)(3) and 401(m)(2) has been tested for compliance with, and has
satisfied the requirements of, IRC Sections 401(k)(3) and 401(m)(2) for each
plan year ending prior to the Closing Date.
          (f) Each member of the Company Group is in compliance with the
requirements prescribed by any and all statutes, orders, governmental rules and
regulations applicable to the Company Plans and all reports and disclosures
relating to the Company Plans required to be filed with or furnished to any
governmental entity, participants or beneficiaries prior to the Closing Date
have been or will be filed or furnished in a timely manner and in accordance
with applicable Legal Requirements.

10



--------------------------------------------------------------------------------



 



          (g) Except as expressly identified on Schedule 3.6(g), no termination
or partial termination of any Company Qualified Plan has occurred nor has a
notice of intent to terminate any Company Qualified Plan been issued by a member
of the Company Group.
          (h) No member of the Company Group maintains or has maintained an
“employee benefit pension plan” within the meaning of ERISA Section 3(2) that is
or was subject to Title IV of ERISA.
          (i) Except as listed in Schedule 3.6(i), any Company Plan can be
terminated on or prior to the Closing Date without liability to any member of
the Company Group or the Purchaser, including without limitation, any additional
contributions, penalties, premiums, fees or any other charges as a result of the
termination, except to the extent of funds set aside for such purpose or
reflected as reserved for such purpose on the December 31, 2009, Financial
Statements.
          (j) Each member of the Company Group has made full and timely payment
of, or has accrued pending full and timely payment, all amounts which are
required under the terms of each of the Company Plans and in accordance with
applicable Legal Requirements to be paid as a contribution to each Company Plan
and no excise taxes are assessable as a result of any nondeductible or other
contributions made or not made to a Company Plan. The assets of all Company
Plans which are required under applicable Legal Requirements to be held in trust
are in fact held in trust, and the assets of each such Company Plan equal or
exceed the liabilities of each such plan. The liabilities of each other plan are
properly and accurately reported on the financial statements and records of the
Company. The assets of each Company Plan are reported at their fair market value
on the books and records of each plan.
          (k) No member of the Company Group has any past, present, or future
obligation or liability to contribute to any multiemployer plan as defined in
ERISA Section 3(37).
          (l) No member of the Company Group nor any other “disqualified person”
or “party in interest” (as defined in IRC Section 4975 and ERISA Section 3(14),
respectively) with respect to the Company Plans, has engaged in any “prohibited
transaction” (as defined in IRC Section 4975 or ERISA Section 406). All members
of the Company Group and all “fiduciaries” (as defined in ERISA Section 3(21))
with respect to the Company Plans, including any members of the Company Group
which are fiduciaries as to a Company Plan, have complied in all respects with
the requirements of ERISA Section 404. No member of the Company Group and no
party in interest or disqualified person with respect to the Company Plans has
taken or omitted any action which could lead to the imposition of an excise tax
under IRC or a fine under ERISA. Except as set forth on Schedule 3.6(l), no
member of the Company Group is subject to any material liability, tax or penalty
whatsoever to any person whomsoever as a result of a member of the Company
Group’s engaging in a prohibited transaction under ERISA or the IRC, and there
are no circumstances which reasonably might result in any such material
liability, tax or penalty as a result or a breach of fiduciary duty under ERISA.
          (m) Each member of the Company Group has complied with the
continuation coverage requirements of Section 1001 of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and ERISA Sections 601 through
608. Each member of the Company

11



--------------------------------------------------------------------------------



 



Group has also complied with the portability, access, and renewability
provisions of Section K, Chapter 100 of the IRC and Section 701 et. seq. of
ERISA.
          (n) Except as disclosed on Schedule 3.6(n), no member of the Company
Group has made or is obligated to make any nondeductible contributions to any
Company Plan. No member of the Company Group is obligated, contingently or
otherwise, under any agreement to pay any amount which would be treated as a
“parachute payment,” as defined in IRC Section 280G(b) (determined without
regard to IRC Section 280G(b)(2)(A)(ii)).
          (o) Other than routine claims for benefits, there are no actions,
audits, investigations, suits or claims pending, or threatened against any
Company Plan, any trust or other funding agency created thereunder, or against
any fiduciary of any Company Plan or against the assets of any Company Plan.
Except as disclosed on Schedule 3.6(o), the consummation of the transactions
contemplated hereby will not accelerate or increase any liability under any
Company Plan because of an acceleration or increase of any of the rights or
benefits to which Employees may be entitled thereunder.
          (p) Except as listed in Schedule 3.6(p), no member of the Company
Group has any obligation to any retired or former employee or any current
employee of the Company upon retirement or termination of employment under any
Company Plan. Except as listed in Schedule 3.6(p), no member of the Company
Group maintains, or has at any time established or maintained, or has at any
time been obligated to make, or made, contributions to or under any plan which
provides post-retirement medical or health benefits with respect to employees of
the Company.
          (q) Except as disclosed on Schedule 3.6(q), no member of the Company
Group has made representations or warranties (whether written or oral, express
or implied) contractually or otherwise to any client or customer of a member of
the Company Group that Employees rendering services to such client or customer
are not “leased employees” (within the meaning of Section 414(n) of the IRC) or
that such Employees would not be required to participate under any pension
benefit plan (within the meaning of Section 3(2) of ERISA) (a “Pension Benefit
Plan”) of such client or customer relating either to (i) providing benefits to
employees of the member of the Company Group under a Pension Benefit Plan or
(ii) making contributions to or reimbursing such client or customer for any
contributions made to a Pension Benefit Plan of such client or customer on
behalf of Employees.
          (r) Except as set forth on Schedule 3.6(r), the Company does not
maintain any “nonqualified deferred compensation plans” within the meaning of
IRC Section 409A. Each nonqualified deferred compensation plan that is subject
to IRC Section 409A complies in form and in operation with paragraphs (2),
(3) and (4) of IRC Section 409A and no amount thereunder is or may become
subject to IRC Section 409A(1).
     3.7. Compliance with Legal Requirements; Governmental Authorizations.
          (a) Except as set forth in Schedule 3.7(a): (i) the Company has
complied in all material respects with each Legal Requirement that is or was
applicable to it or to the conduct or operation of the Business, or the
ownership or use of any of the assets of the Company; (ii) to the

12



--------------------------------------------------------------------------------



 



Knowledge of the Management Owners, no event has occurred or circumstance exists
that (with or without notice or lapse of time) may constitute or result in a
material violation by the Company of, or a failure on the part of the Company to
comply with, any material Legal Requirement in the conduct of the operation of
the Business; and (iii) the Company has not received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any material Legal Requirement in the conduct of the
operation of the Business.
          (b) Schedule 3.7(b) contains a complete and accurate list of each
material Governmental Authorization that is held by the Company. Each material
Governmental Authorization listed or required to be listed in Schedule 3.7(b) is
valid and in full force and effect. Except as set forth in Schedule 3.7(b):
(i) the Company has complied in all material respects with all of the terms and
requirements of each Governmental Authorization identified or required to be
identified in Schedule 3.7(b); (ii) to the Knowledge of the Management Owners,
no event has occurred or circumstance exists that may (with or without notice or
lapse of time) constitute or result directly or indirectly in a material
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Schedule 3.7(b);
and (iii) the Company has not received any notice or other communication
(whether oral or written) from any Governmental Body regarding any actual,
alleged, possible, or potential violation of or failure to comply with any term
or requirement of any material Governmental Authorization.
          (c) The Company advises the Purchaser that certain legislation has
been either proposed or enacted as of the Closing Date which may affect the
operations of the Business. By way of example only, set forth on Schedule 3.7(c)
is a list of examples of such proposed or enacted legislation.
     3.8. Legal Proceedings; Orders.
          (a) Except as set forth on Schedule 3.8, there is no pending
Proceeding for which the Company has received service of process (or to the
Knowledge of the Management Owners, there is no pending proceeding for which the
Company has not received service of process): (i) that has been commenced by or
against the Company with respect to the Business, the Company, the Shares, or
the assets of the Company; or (ii) that challenges, or that may have the effect
of preventing, delaying, making illegal, or otherwise interfering with, any of
the Contemplated Transactions. To the Knowledge of the Management Owners, (A) no
such Proceeding has been threatened, and (B) no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.
          (b) Except as set forth in Schedule 3.8: (i) there is no Order to
which the Company or the Business is subject; (ii) there is no Order to which
the Sellers or the Shares is subject which in any manner would affect or limit a
Seller’s or a Management Owner’s ability to consummate the Contemplated
Transactions, and (iii) to the Knowledge of the Management Owners, no employee
of the Company is subject to any Order that prohibits such officer, manager,
agent, or employee from engaging in or continuing any conduct, activity, or
practice relating to the Business.

13



--------------------------------------------------------------------------------



 



     3.9. Financial Statements.
          (a) Schedule 3.9(a) sets forth the unaudited balance sheet of the
Company as of December 31, 2009, and December 31, 2008, and the related
statement of income of the Company for the fiscal year then ended, together with
all related schedules and supporting information with respect thereto
(collectively referred to herein as the “Financial Statements”). The Financial
Statements (i) were prepared in accordance with the books of account and other
financial records of the Company, (ii) present fairly in all material respects
the financial condition and results of operations of the Company as of the dates
thereof or for the periods covered thereby, and (iii) were prepared on a basis
consistent with the past practice of the Company.
          (b) The Company has no Liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, whether
known or unknown, and regardless of when asserted) except for (i) Liabilities
reflected and reserved against on the face (rather than in any notes thereto) of
the Financial Statements, (ii) trade accounts payable which have arisen after
the December 31, 2009, Financial Statements in the Ordinary Course or as a
result of transactions contemplated in this Agreement, and (iii) Liabilities
that are disclosed on Schedule 3.9(b).
          (c) Schedule 3.9(c) sets forth a complete and accurate list and
description of all instruments or other documents relating to any direct or
indirect Indebtedness of the Company, as well as Indebtedness by way of
lease-purchase arrangements, guarantees, undertakings on which others rely in
extending credit and all conditional sales contracts, chattel mortgages and
other security arrangements with respect to personal property used or owned by
the Company. The Company has made available to the Purchaser a correct and
complete copy of each of the items required to be listed on Schedule 3.9(c).
After giving effect to the Closing, the Company will not have any Indebtedness.
     3.10. Absence of Certain Changes and Events.
          (a) Since January 1, 2009, there has not been any material adverse
change in the operations, properties, assets, or condition of the Company.
          (b) Since January 1, 2009, except as set forth in Schedule 3.10, there
has not been any: (i) payments by the Company other than those accrued and
accounted for in the 2009 Financial Statements or other than in the Ordinary
Course; (ii) increases in compensation by the Company of any bonuses, salaries,
or other compensation to any employee, except in the Ordinary Course; (iii) or
entry into any employment, severance, or similar Contract with any employee of
the Company, (iv) adoption of, or increase in the payments to or benefits under,
any profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of the
Company; (v) damage to or destruction or loss of any asset or property of the
Company, whether or not covered by insurance, adversely affecting the assets,
business, financial condition, or prospects of the Company or the Business;
(vi) entry into, termination of, or receipt of notice of termination of any
material agreement with respect to operation of the Company or the Business;
(vii) sale, lease, or other disposition of any material amount of assets of the
Company; (viii) cancellation or waiver of any material claims or

14



--------------------------------------------------------------------------------



 



rights with respect to the Company or the Business; (ix) change in the
authorized or issued equity securities of the Company; grant of any option or
right to purchase equity securities of the Company; issuance of any security
convertible into such equity securities; grant of any registration rights;
purchase, redemption, retirement, or other acquisition by the Company of any
equity securities; or declaration or payment of any dividend or other
distribution or payment in respect of the equity securities of the Company;
(x) amendment to the Organizational Documents of the Company; (xi) commitment by
the Company to expend material funds, except for such commitments arising in the
Ordinary Course; (xii) change in the accounting methods used by the Company; or
(xiii) agreement, whether oral or written, by the Company or the Sellers to do
any of the foregoing.
     3.11. Contracts; No Defaults.
          (a) Schedule 3.11(a) contains a complete and accurate list, and except
for those Contracts set forth on Schedule 3.11(a) which will be provided by the
Management Owners to the Purchaser within five (5) Business Days following the
Closing, the Company has delivered to the Purchaser true and complete copies,
of: (i) each Contract that involves performance of services or delivery of goods
or materials by the Company of an amount or value in excess of Ten Thousand
Dollars ($10,000.00) or having a noncancellable term of more than 60 days;
(ii) each Contract that involves performance of services or delivery of goods or
materials to the Company of an amount or value in excess of Ten Thousand Dollars
($10,000.00) or having a noncancellable term of more than 60 days; (iii) each
Contract between the Company and Springhouse; (iv) each Contract between the
Company and any cooperative (including, without limitation, the Cooperative);
(v) each Contract between the Company and any vendor of any cooperative
(including, without limitation, the Cooperative); (vi) each Contract to which
the Company is a party which is a preferred investor agreement; (vii) each
Contract pursuant to which the Company licenses other persons to use any of the
assets of the Company or has agreed to support, maintain, upgrade, enhance,
modify, or consult with respect to any such assets; (viii) each Contract
pursuant to which other persons license the Company to use the Licensed
Software; (ix) each Contract that was not entered into in the Ordinary Course;
(x) each license, lease, installment and conditional sale agreement, and other
Contract affecting the ownership of, leasing of, title to, use of, or any
leasehold or other interest in, any of the assets of the Company; (xi) each
joint venture, partnership, and other Contract (however named) involving a
sharing of profits, losses, costs, or liabilities by the Company with any other
Person; (xii) each Contract containing covenants that in any way purport to
materially restrict the business activity of the Company, or limit the freedom
of the Company to engage in any line of business or to compete with any Person;
(xiii) each power of attorney of the Company that is currently effective and
outstanding; (xiv) each Contract of the Company for capital expenditures;
(xv) each material written warranty, guaranty, and or other similar undertaking
with respect to the Company, its assets, or the Business; and (xvi) each
Contract of the Company containing exclusivity (or similar) provisions.
          (b) Except as set forth in Schedule 3.11(b): (i) the Company has
complied with all material terms and requirements of its Contracts; (ii) no
event has occurred or circumstance exists that (with or without notice or lapse
of time) may contravene, conflict with, or result in a violation or breach of,
or give the Company or other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity or performance of, or to cancel,

15



--------------------------------------------------------------------------------



 



terminate, or modify, the Contracts of the Company; (iii) the Company has not
given to or received from any other Person any notice or other communication
(whether oral or written) regarding any actual, alleged, possible, or potential
material violation or breach of, or default under, the Contracts of the Company;
(iv) each Contract of the Company is legal, valid, binding, enforceable, and in
full force and effect; (v) the Company has not, and to the Knowledge of the
Management Owners, no party to any Contract of the Company has, repudiated any
material provision thereof; and (vi) to the Knowledge of the Management Owners,
there are no material disputes, oral agreements, or forbearance programs in
effect as to any Contract of the Company.
          (c) To the Knowledge of the Management Owners, except as set forth in
Schedule 3.11(c), there are no material renegotiations of, attempts to
renegotiate, or outstanding rights to renegotiate any material amounts paid or
payable to the Company under the Contracts of the Company, with any Person and
to the Knowledge of the Management Owners, no such Person has made written
demand for such renegotiation.
          (d) Schedule 3.11(d) clarifies certain pricing terms of that certain
Management Agreement dated December 21, 2000, as amended, between the Company
and the Cooperative.
     3.12. Insurance.
          The Company has delivered to the Purchaser a complete summary of all
policies of insurance to which the Company currently is a party or under which
the Company is currently covered. Schedule 3.12 lists all insurance policies to
which the Company is currently a party or under which the Company is currently
covered. Neither the Company nor the Sellers have received (x) any refusal of
coverage notice or any notice that a defense will be afforded with reservation
of rights, or (y) any notice of cancellation or any other notification that any
insurance policy is no longer in full force or effect or will not be renewed or
that the issuer of any policy is not willing or able to perform its obligations
thereunder.
     3.13. Facilities.
          (a) The Company does not own any real property.
          (b) Schedule 3.13(b) describes the Facilities leased by the Company
from third parties. The Company does not lease any real property except the
Facilities set forth on Schedule 3.13(b). To the Knowledge of the Management
Owners, no notice has been provided to the Company that the current uses of the
Facilities fail to comply with applicable Legal Requirements in any material
respect. To the Knowledge of the Management Owners, with respect to the
Facilities: (i) each Facility has received all approvals of Governmental Bodies
(including licenses and permits) required in connection with the operation
thereof and has been operated and maintained in all material respects in
accordance with applicable Legal Requirements; (ii) there are no material
management, maintenance, service, and operating contracts or agreements
affecting any Facility or any portion hereof which shall survive Closing for
which the Company shall have any material obligation; (iii) there are no use and
occupancy restrictions, rights of way, exceptions, reservations, or limitations
affecting any Facility other than those imposed by any local zoning ordinances
and building codes; and (iv) there are no assessments made against any portion
of the real property in respect to the Facilities by any

16



--------------------------------------------------------------------------------



 



Governmental Body which are unpaid (except ad valorem Taxes for the current year
and current utility charges), whether or not they have become Security
Interests, and whether or not they are due in installments.
     3.14. Employees.
          (a) Schedule 3.14(a) contains a list of the following information for
each full-time, part-time or temporary employee or manager of the Company,
including each employee on leave of absence or layoff status: name; job title;
current employment status and current compensation. Schedule 3.14(a) also
contains a list of all Contracts of employment to which the Company is a party,
except for Contracts which can be terminated without liability upon not more
than thirty (30) days notice.
          (b) To the Knowledge of the Management Owners, no employee of the
Company is a party to, or is otherwise bound by, any agreement or arrangement,
including any confidentiality, noncompetition, or proprietary rights agreement,
between such employee and any other Person that in any way adversely affects or
will affect (i) the performance of such employee’s duties as an employee, or
(ii) the ability to conduct the Business. To the Knowledge of the Management
Owners, except as set forth on Schedule 3.14(b), no key employee of the Company
intends to terminate such employee’s employment.
     3.15. Labor Relations; Compliance.
          (a) The Company is not a party to any collective bargaining or other
labor contract, including any obligation under any agreement regarding rates of
pay or working conditions of any employees of the Company. There has not been,
there is not presently pending or existing, and to the Knowledge of the
Management Owners, there is not threatened with respect to the Company or the
Business, (i) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (ii) any pending proceeding against or affecting the Company
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed by an
employee or union with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable Governmental Body, organizational
activity, or other labor or employment dispute against or affecting the Company,
or (iii) any application for certification of a collective bargaining agent. To
the Knowledge of the Management Owners, no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute. There is no lockout of any employees by the Company, and no such action
is contemplated. The Company has complied with all material Legal Requirements
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits, collective bargaining, the payment of
social security and similar Taxes, occupational safety and health, and plant
closing.
          (b) Schedule 3.15 contains a complete list of existing or threatened
employment-related lawsuits and/or governmental administrative proceedings to
which the Company is currently a party.
     3.16. Intellectual Property.

17



--------------------------------------------------------------------------------



 



          (a) Schedule 3.16(a)(i) sets forth a list of all Contracts relating to
the Intellectual Property Assets. There are no outstanding and, to the Knowledge
of the Management Owners, no threatened, disputes or disagreements with respect
to any such Contract relating to the Intellectual Property Assets. The
Intellectual Property Assets owned or licensed by the Company are all those
necessary for the operation of the Business as currently conducted. Except as
set forth on Schedule 3.16(a)(ii), the Company does not have or use any Patents,
Marks, Copyrights, or Domain Names. Except for the Licensed Software or as set
forth on Schedule 3.16(a)(iii), the Company does not use any patents,
trademarks, service marks, trade secrets or copyrights of any Person (other than
the Company) with respect to the Business.
          (b) The Company has used reasonable commercial efforts to protect the
secrecy, confidentiality, and value of its Trade Secrets. To the Knowledge of
the Management Owners, the Company has good title and an absolute right to use
the Trade Secrets. To the Knowledge of the Management Owners, the Trade Secrets
are not part of the public knowledge or literature (unless disclosed in a
patent), and have not been used, divulged, or appropriated either for the
benefit of any Person (other than the Company) or to the detriment of the
Company. To the Knowledge of the Management Owners, no Trade Secret is subject
to any adverse claim or has been challenged or threatened in any material way.
To the Knowledge of the Management Owners, the Company has not given any Person
the right to use or disclose any Trade Secret at any time in the future.
          (c) The Company has all of the right, title, and interest in and to
the source code and the object code in respect to the Owned Software. The
Licensed Software and the Owned Software constitute all of the computer programs
necessary to conduct the Business as currently conducted. Except as specified in
Schedule 3.16(c): (A) no agreement, license or other arrangement pertaining to
any of the Licensed Software to which the Company is a party will terminate or
become terminable by any party thereto as a result of the execution, delivery or
performance of this Agreement or the consummation of the Contemplated
Transactions; and (B) all licenses covering Licensed Software are of perpetual
duration (subject to provisions allowing the Company to terminate and provisions
allowing the respective licensors to terminate in the event of a breach by the
Company).
          (d) The current use by the Company of any Intellectual Property Assets
in the Business does not (i) infringe on any patent, trademark, service mark,
copyright or other right of any other Person, (ii) constitute a misuse or
misappropriation of any trade secret, know-how, process, proprietary information
or other right of any other Person or a violation of any relevant agreement
governing the license of the Licensed Software to the Company, or (iii) except
in the case of fees and royalties paid to the licensors of Licensed Software set
forth on Schedule 3.16(c), entitle any other Person to any interest therein, or
right to compensation from the Company or any of their successors or assigns, by
reason thereof. The Company has not received any complaint, assertion, threat or
allegation or otherwise have notice of any lawsuit, claim, demand, proceeding or
investigation involving matters of the type contemplated by the immediately
preceding sentence.
     3.17. Relationships with Related Persons.
          Except as set forth on Schedule 3.17, no Related Person of any Seller
or any

18



--------------------------------------------------------------------------------



 



Management Owner has or has had, any interest in any property (whether real,
personal, or mixed and whether tangible or intangible) used in or pertaining to
the Company or the Business. Except as set forth on Schedule 3.17, no Related
Person of any Seller or any Management Owner owns or has owned (of record or as
a beneficial owner) an equity interest or any other financial or profit interest
in, a Person that has had business dealings or a material financial interest in
any transaction with the Company or the Business.
     3.18. Brokers or Finders.
          Except for the fees and expenses payable to Milestone Advisors, LLC,
which shall be paid by the Sellers, neither the Company nor the Sellers have
incurred any obligation or Liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement or the Contemplated Transactions.
     3.19. Sophistication of Investors; Access to Information.
          (a) Each Seller receiving the Stock Payment has had an opportunity to
review all documents and information provided by the Purchaser that such Seller
has requested and considers material to his or its decision to enter into this
Agreement and to ask questions of the Purchaser or persons acting on the
Purchaser’s behalf, concerning the Purchaser, and all such questions, if any,
have been answered to the full satisfaction of such Seller. Each Seller
receiving the Stock Payment has made his or its own independent examination,
investigation, analysis and evaluation of common stock of the Purchaser included
in the Stock Payment, including his or its own estimate of the value of such
common stock and has undertaken such due diligence as it deems adequate,
including that described above.
          (b) Each Seller receiving the Stock Payment is an “accredited
investor”, as defined by Regulation D promulgated under the Securities Act of
1933, as amended, and is a sophisticated investor with such knowledge and
experience in financial and business matters and investments in restricted
securities that such Seller is capable of evaluating the merits and risks of
acquiring the shares of common stock of the Purchaser to be issued to such
Sellers in payment for the Shares.
          (c) Each Seller receiving the Stock Payment understands that the
shares of common stock of the Purchaser included in the Stock Payment (i) have
not been registered under the Securities Act of 1933, as amended, or any state
securities laws, and are being offered and sold in reliance upon United States
federal and state exemptions for transactions not involving any public offering,
and (ii) will bear appropriate legends with respect to transferability and
registration requirements.
          (d) Each Seller receiving the Stock Payment (i) is aware that
acquiring shares of common stock of the Purchaser included in the Stock Payment
is a speculative investment and that there is no guarantee that such Seller will
realize any gain from his or its investment, (ii) is, subject to the fact that
certain of the Shares are subject to a right to put shares to the Purchaser
under the Put Option Agreement, able to bear the economic risk of this
investment, (iii) is able to hold the shares of common stock of the Purchaser
included in the Stock Payment indefinitely, (iv) has consulted with his or its
own attorney, accountant or investment adviser with respect to

19



--------------------------------------------------------------------------------



 



the suitability of such investment, and (v) acknowledges that he or it is
acquiring the shares of common stock of the Purchaser included in the Stock
Payment for investment purposes and not with a view to, or intention to effect,
the distribution thereof in violation of the Securities Act of 1933, as amended,
or any state securities laws.
4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser represents and warrants to the Sellers and the Management
Owners that the statements contained in this Section 4 are true, correct and
complete as of the Closing Date, as follows:
     4.1. Organization and Good Standing.
          The Purchaser is an entity duly organized, validly existing, and in
good standing under the laws of its jurisdiction of organization. The Purchaser
has the authority to own all of its properties and assets and to conduct its
business.
     4.2. Authority; No Conflict.
          (a) This Agreement and the other Transaction Documents to which the
Purchaser is a party constitute the legal, valid, and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms. The
Purchaser has the right, power, and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party, and to
perform its obligations under such Transaction Documents including, but not
limited to, the issuance of the Stock Payment and respective rights in favor of
certain Sellers pursuant to the Rights Agreement and the Put Option Agreement.
          (b) Neither the execution and delivery of the Transaction Documents by
the Purchaser, nor the consummation or performance of any of the Contemplated
Transactions by the Purchaser, will give any Person the right to prevent, delay,
or otherwise interfere with any of the Contemplated Transactions pursuant to:
(i) any provision of the Organizational Documents of the Purchaser; (ii) any
resolution adopted by the board of directors or the shareholders of the
Purchaser; or (iii) any Legal Requirement or Order to which the Purchaser may be
subject. Neither the execution and delivery of the Transaction Documents by the
Purchaser, nor the consummation or performance of any of the Contemplated
Transactions by the Purchaser, will result in the imposition or creation of any
Security Interest upon or with respect to any Purchaser shares included in the
Stock Payment or any other portion of the Purchase Price other than as
specifically contemplated by this Agreement. The approval of its board of
directors has been obtained by the Purchaser and no further Consent is required
to be obtained by the Purchaser from any Person in connection with the execution
and delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.
     4.3. Certain Proceedings.
          There is no pending Proceeding that has been commenced against the
Purchaser that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions. To the Knowledge of the Purchaser, no such Proceeding has been
threatened.

20



--------------------------------------------------------------------------------



 



     4.4. Brokers or Finders.
          Neither the Purchaser, nor its directors, officers and agents, have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement.
     4.5. SEC Reports.
          The Purchaser has filed with the SEC all forms, reports, schedules,
definitive proxy statements and other documents (collectively, the “Purchaser
SEC Reports”) required to be filed by the Purchaser with the SEC. The Purchaser
SEC Reports have been compiled in all material respects in accordance with the
requirements of the SEC.
     4.6. Governmental Consents.
          The Purchaser is not required to submit any notice, report or other
filing with any Governmental Body in connection with the execution, delivery or
performance by it of this Agreement or the consummation of the transactions
contemplated hereby. No consent, approval or authorization of any Governmental
Body or any other Person is required to be obtained by the Purchaser in
connection with its execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby.
     4.7. Litigation.
          There are no actions, suits or proceedings pending or, to the
Knowledge of the Purchaser, overtly threatened against or affecting the
Purchaser at law or in equity, or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which would adversely affect the
Purchaser’s performance under this Agreement or the consummation of the
transactions contemplated hereby.
5. POST-CLOSING COVENANTS
     5.1. Litigation Support.
          Following the Closing, in the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand in connection with:
(i) any transaction contemplated under this Agreement; or (ii) as it relates to
the Company, any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving any Party, each of the
other Parties will reasonably cooperate with the contesting or defending Party
and his or its counsel in the contest or defense, make available at reasonable
times its personnel, and provide such testimony and access to its books and
records at reasonable times as shall be necessary in connection with the contest
or defense, all at the sole cost and expense of the contesting or defending
Party (unless the contesting or defending Party is entitled to indemnification
therefor under Section 8 below).
     5.2. Tax Matters.

21



--------------------------------------------------------------------------------



 



          (a) General. For the sole purpose of appropriately apportioning any
Taxes relating to a Tax year or Tax period that begins before and ends after the
Effective Time (a “Straddle Period”), such apportionment shall be made assuming
the Company had a taxable year that ended immediately prior to the Effective
Time. For federal and applicable state income tax purposes, the Company shall
treat the sale of the Company Interests as a termination of the partnership and
file a final U.S. Return of Partnership Income (as well as any applicable state
income tax returns) for the taxable period ending on the Closing Date, which
return shall include the IRS Form 8038, Return of a Sale or Exchange of Certain
Partnership Interests, and such other forms or information as may be required by
the provisions of Section 751 and 6050K of the IRC and the Treasury Regulations
thereunder. In the case of property Taxes and other Taxes that apply ratably to
a taxable period, the amount of Taxes allocable to the portion of the Straddle
Period ending at the Effective Time shall equal the Tax for the period
multiplied by a fraction, the numerator of which shall be the number of days in
the period up to and including the Effective Time, and the denominator of which
shall be the total number of days in the period. All other Taxes for any Tax
Return that involves a Straddle Period shall be based upon the actual events and
transactions that occur within such Straddle Period.
          (b) Tax Indemnification.
     (i) The Sellers shall be responsible for and pay and shall indemnify and
hold harmless the Purchaser from and against all Taxes of the Company for any
Tax year or Tax period ending immediately prior to or before the Effective Time,
and, in the case of a Straddle Period, to the extent apportioned to the period
that ends immediately prior to the Effective Time in accordance with paragraph
(a) of this section, except to the extent that Taxes have been accrued as a
liability that has been included in the computation of Net Working Capital of
the Company as of the Effective Time.
     (ii) The Purchaser shall be responsible for and shall indemnify and hold
harmless the Sellers against all Taxes of the Company for all Tax years or Tax
periods beginning and ending after the Effective Time or, with respect to a
Straddle Period, to the extent apportioned to the period beginning at and ending
after the Effective Time in accordance with paragraph (a) of this section.
          (c) Tax Contests.
     (i) For periods following the Effective Time, the Purchaser on the one
hand, and the Sellers on the other hand (as the case may be) who receives notice
of a Tax proceeding shall promptly notify the other Party in writing of any
proposed assessment or the commencement of any tax contest or any demand or
claim on the Purchaser, its Affiliates, or the Company that, if determined
adversely to the taxpayer or after the lapse of time, could be grounds for an
indemnification claim by a Party against another Party under paragraph (b) of
this section (a “Tax Contest”). Such notice shall contain factual information
(to the extent known to the Purchaser and the Sellers, its Affiliates or the
Company) describing the asserted Tax liability in reasonable detail and shall
include copies of any notice or other document received from any taxing
authority in respect of

22



--------------------------------------------------------------------------------



 



any such asserted Tax liability.
     (ii) In the case of a Tax Contest that relates to taxable periods ending
before or immediately prior to the Effective Time, the Sellers shall have the
sole right, at their expense, to control the conduct of such Tax Contest;
provided, however, that the Seller Representative shall seek Purchaser’s prior
written consent of any settlement or compromise of such Tax Contest (which
consent shall not be unreasonably withheld or delayed) of any resolution of the
Tax Contest if such resolution materially adversely affects the computation of
any item of income, expense, deduction, taxable income, credit or Tax liability
for any period ending after the Effective Time.
     (iii) With respect to Straddle Periods, the Sellers may elect to direct and
control any Tax Contest to the extent it involves any asserted Tax liability
with respect to which indemnity may be sought from the Sellers pursuant to
paragraph (b) of this section. The Purchaser shall direct and control any other
such Tax Contest or portion thereof. If the Sellers elect to direct a Tax
Contest, the Sellers shall within ten (10) calendar days of receipt of the
notice of asserted Tax liability notify the Purchaser of their intent to do so,
and the Purchaser shall cooperate and shall cause the Company to fully
cooperate, at the Sellers’ expense, in each phase of such Tax Contest. If the
Seller Representative elects to direct and control a Tax Contest with respect to
a Straddle Period, the Sellers may not settle or compromise any asserted Tax
liability that adversely affects the computation of any material item of income,
expense, deduction, taxable income, credit, or Tax liability for any taxable
period after the Closing Date without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed. If the
Sellers elect not to direct the Tax Contest, the Purchaser or the Company may
assume control of such Tax Contest (at the Purchaser’s own expense). However, in
such case, neither the Purchaser nor the Company may settle or compromise any
asserted Tax liability for which indemnification is to be sought under this
paragraph (c) of this section or which would give rise to any other claim of
indemnification without prior written consent of the Seller Representative;
provided, however, that consent to settlement or compromise shall not be
unreasonably withheld or delayed.
     (iv) The Purchaser and the Sellers agree to cooperate, and the Purchaser
agrees to cause the Company to cooperate, in the defense against or compromise
of any claim in any Tax Contest.
          (d) Tax Returns.
     (i) Purchaser, at its sole cost and expense, shall prepare, or cause to be
prepared, on a basis consistent with past tax accounting practices all Tax
Returns of the Company for all Tax periods ending on or prior to the Effective
Time, and shall provide, or cause to be provided, to the Seller Representative a
substantially final draft of each such Tax Return at least thirty (30) calendar
days prior to the due date, giving effect to extensions thereto, for filing such
Tax Return, for

23



--------------------------------------------------------------------------------



 



review and filing by the Purchaser. The Seller Representative shall notify
Purchaser within ten (10) calendar days of the receipt of such draft Tax Return
of any reasonable objections the Seller Representative may have to any items set
forth in such draft Tax Return, and the Seller Representative and the Purchaser
agree to consult and resolve in good faith any such objection and to mutually
consent to the filing of such Tax Return. The Purchaser shall timely file, or
cause to be timely filed, all such Tax Returns, and timely pay, or cause to be
paid, when due, all Taxes shown due on such returns. One Business Day prior to
the date on which such Tax Returns are filed, the Sellers shall pay the amount
of Taxes shown due on such returns, but reduced by any Taxes that have been
accrued as a liability that has been included in the computation of Net Working
Capital of the Company as of the Effective Time, to the Purchaser or a Person
designated by the Purchaser.
     (ii) The Purchaser shall timely prepare and file, or cause to be timely
prepared on a basis consistent with past tax accounting practices (as it
pertains to Straddle Periods) and filed, all Tax Returns of the Company for all
Tax periods ending after the Effective Time (including Straddle Periods), and
timely pay, or cause to be paid, when due, all Taxes shown due on such returns.
The Purchaser shall provide, or cause to be provided, to the Seller
Representative a substantially final draft of each such Tax Return, but only
such Tax Returns that include a Straddle Period, with respect to which the
Sellers may be responsible for the payment of any Tax at least 30 calendar days
prior to the due date, giving effect to extensions thereto, for filing such Tax
Return, for review by the Seller Representative. The Seller Representative shall
notify the Purchaser within ten (10) calendar days of receipt of such Tax Return
of any reasonable objections the Seller Representative may have to any items set
forth in such draft Tax Return, and the Purchaser and the Seller Representative
agree to consult and resolve in good faith any such objection and to mutually
consent to the filing of such Tax Return. One Business Day prior to the date on
which such Tax Returns are filed, the Sellers shall pay to the Purchaser the
amount of Taxes for which the Sellers are responsible under paragraph (b) of
this section, but reduced by any Taxes that have been accrued as a liability
that has been included in the computation of Net Working Capital of the Company
as of the Effective Time.
     (iii) Neither the Purchaser nor the Company nor any of the subsidiaries of
the Company shall file any amended Tax Return for any period that ends on or
before the Closing Date without the prior written consent of the Sellers (not to
be unreasonably withheld or delayed), except as required under applicable Legal
Requirements and after the receipt by Sellers Representative of a copy of such
Tax Return at least 30 days in advance of such filing.
          (e) Refunds. Any refunds, rebates, credits or overpayments of Taxes of
the Company or any of the subsidiaries of the Company for any taxable period
ending on or before the Effective Time shall be for the account of the Sellers.
Any refunds, rebates, credits or overpayments of the Company or any subsidiaries
of the Company for any taxable period beginning after the Effective Time shall
be for the account of the Purchaser. Any refunds,

24



--------------------------------------------------------------------------------



 



rebates, credits or overpayments of Taxes of the Company or any of their
subsidiaries for a Straddle Period shall be equitably apportioned between the
Sellers and the Purchaser applying the rules and regulations of the Governmental
Body applicable to such Tax Return.
          (f) Cooperation. After the Closing, the Purchaser and the Sellers
shall promptly make available or cause to be made available to the other, as
reasonably requested, and to any taxing authority, all information, records or
documents relating to Tax liabilities and potential Tax liabilities relating to
the Company for all periods prior to or including the Closing Date and shall not
destroy any such information, records and documents without the permission of
the Purchaser. Sellers shall prepare and provide to the Purchaser any Tax
information packages reasonably requested by Purchaser for the Purchaser’s use
in preparing the Company’s Tax Returns, or alternatively, will provide
reasonable access to the books and records containing such information. Such Tax
information packages shall be completed by the Sellers and provided to
Purchaser, or such reasonable access shall be provided, within sixty
(60) calendar days after the request therefor. Each Party shall bear its own
expenses in complying with the foregoing provisions.
     5.3. Restrictive Covenants.
          In consideration for the Noncompete Payment paid by the Purchaser to
each of the Sellers and the Management Owners at Closing, the Sellers and the
Management Owners agree as follows:
          (a) Commencing on the date of this Agreement, and ending on the fourth
(4th) anniversary of the Closing, the Sellers and the Management Owners will
treat and hold as confidential all of the Confidential Information of the
Business, the Company, and the terms and conditions contained in this Agreement
and in respect to the Contemplated Transactions, refrain from using any of the
Confidential Information of the Business and of the Company, and deliver
promptly to the Purchaser or destroy, at the request and option of the
Purchaser, all tangible embodiments (and all copies) of the Confidential
Information of the Business and of the Company which are in his or its
possession. In the event that any Seller or Management Owner is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information of the Business or of the
Company, or the terms and conditions contained in this Agreement and in respect
to the Contemplated Transactions, such Seller or Management Owner will notify
the Purchaser promptly of the request or requirement so that the Purchaser may
seek an appropriate protective order or waive compliance with the provisions of
this Section 5.3. If, in the absence of a protective order or the receipt of a
waiver hereunder, such Seller or Management Owner is, on the advice of counsel,
compelled to disclose any Confidential Information of the Business or of the
Company, or the terms and conditions contained in this Agreement and in respect
to the Contemplated Transactions, to any tribunal or else stand liable for
contempt, such Seller or Management Owner may disclose the Confidential
Information of the Business or of the Company, or the terms and conditions
contained in this Agreement and in respect to the Contemplated Transactions, as
the case may be, to the tribunal; provided, however, that such Seller or
Management Owner shall use its or his reasonable efforts to obtain, at the
reasonable request of the Purchaser and at the sole expense of the Purchaser, an
order or other assurance that confidential treatment will be accorded to such
portion of the

25



--------------------------------------------------------------------------------



 



Confidential Information of the Business or of the Company, or the terms and
conditions contained in this Agreement and in respect to the Contemplated
Transactions, as the case may be, required to be disclosed as the Purchaser
shall designate.
          (b) As a condition of the Purchaser entering into this Agreement, each
of the Sellers and the Management Owners expressly covenants and agrees that for
a period of four (4) years from and after the Closing Date within the Territory,
each Seller and Management Owner will not, either directly or indirectly, on its
or his own behalf, or in the service or on behalf of others, engage in or
provide managerial, supervisory, sales, marketing, or consulting services or own
(other than ownership of less than one percent of the outstanding voting
securities of an entity whose voting securities are traded on a national
securities exchange or quoted on the National Association of Securities Dealers,
Inc. Automated Quotation System, and other than ownership of any voting
securities of the Purchaser) a beneficial interest in, any Person which is
engaged in, or is competitive with, the Business; provided, however, that the
foregoing (i) shall not prevent Evan Hackel from providing services to any
mortgage banking cooperative or serving on the board of directors of a mortgage
banking cooperative (provided such services do not entail creating, forming, or
managing any mortgage banking cooperative), or (ii) shall not prevent any
Financial Investor from providing purchasing support services, real estate
mortgage origination services, and other ancillary services, to the members of a
mortgage banking cooperative, but only if such Financial Investor was providing
such services prior to the Effective Time.
          (c) For a period of four (4) years from and after the Closing Date,
each of the Sellers and the Management Owners will not, directly or indirectly,
for itself, himself or for any other Person, solicit any of the customers,
vendors, or preferred investors of the Company, who were customers, vendors, or
preferred investors of the Company as of the Closing Date, for the purpose of
competing with the Purchaser or the Company in the Business in the Territory;
provided, however, that the foregoing (i) shall not prevent Evan Hackel from
providing services to any mortgage banking cooperative or serving on the board
of directors of a mortgage banking cooperative (provided such services do not
entail creating, forming, or managing any mortgage banking cooperative), or
(ii) shall not prevent any Financial Investor from providing purchasing support
services, real estate mortgage origination services, and other ancillary
services, to the members of a mortgage banking cooperative, but only if such
Financial Investor was providing such services prior to the Effective Time.
          (d) For a period of four (4) years from and after the Closing Date,
each of the Sellers and the Management Owners will not, directly or indirectly,
for itself, himself or for any other Person, solicit any of the Cooperative
Members, or any customers, vendors or preferred investors of the Cooperative,
who were Cooperative Members, or customers, vendors or preferred investors of
the Cooperative as of the Closing Date, for the purpose of competing with the
Purchaser or the Company in the Business in the Territory; provided, however,
that the foregoing (i) shall not prevent Evan Hackel from providing services to
any mortgage banking cooperative or serving on the board of directors of a
mortgage banking cooperative (provided such services do not entail creating,
forming, or managing any mortgage banking cooperative), or (ii) shall not
prevent any Financial Investor from providing purchasing support services, real
estate mortgage origination services, and other ancillary services, to the
members of a mortgage banking cooperative, but only if such Financial Investor
was providing such services prior to the

26



--------------------------------------------------------------------------------



 



Effective Time.
          (e) For a period of four (4) years from and after the Closing Date,
each of the Sellers and the Management Owners will not, directly or indirectly,
for itself, himself, or for any other Person, solicit, attempt to employ or
enter into any contractual employment arrangement with any employee or
independent contractor of the Company, who is an employee or independent
contractor of the Company as of the Closing Date (other than employees
terminated by the Company), for the purpose of competing with the Purchaser or
the Company in the Business in the Territory; provided, however, that the
foregoing (i) shall not prevent Evan Hackel from providing services to any
mortgage banking cooperative or serving on the board of directors of a mortgage
banking cooperative (provided such services do not entail creating, forming, or
managing any mortgage banking cooperative), or (ii) shall not prevent any
Financial Investor from providing purchasing support services, real estate
mortgage origination services, and other ancillary services, to the members of a
mortgage banking cooperative, but only if such Financial Investor was providing
such services prior to the Effective Time.
          (f) Each Seller and Management Owner acknowledges that each Seller’s
and Management Owner’s agreement to the restrictive covenants contained in this
Section 5.3 was a condition of the Purchaser entering into this Agreement. Each
Seller and Management Owner also acknowledges that the covenants contained in
this Section 5.3 are reasonable in scope and duration. If any covenant in this
Section 5.3 is held to be unreasonable, arbitrary, or against public policy,
such covenant will be considered to be divisible with respect to scope, time,
and geographic area, and such lesser scope, time or geographic area, or all of
them, as a court of competent jurisdiction may determine to be reasonable, not
arbitrary, and not against public policy, will be effective, binding, and
enforceable against the Parties. Each Seller and Management Owner agrees and
acknowledges that money damages may not be an adequate remedy for any breach of
the provisions of this Section 5.3 and that the Purchaser may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Section 5.3. Each Seller and Management
Owner hereby waives any requirement that the Purchaser post a bond or other
security as a condition to receiving injunctive relief hereunder.
          (g) Notwithstanding anything contained herein to the contrary, for
purposes of this Section 5.3, nothing shall prohibit: (i) Paramount Bond &
Mortgage Co., Inc. from providing retail mortgage origination services; and
(ii) Thomas Stern providing commercial real estate services; and (iii) the
Management Owners from becoming employees of any of the Gershman family
companies as long as there is no violation of the restrictive covenants set
forth in Section 5.3.
     5.4. Audited Financial Statements.
          From and after the Closing, the Sellers shall, at the sole expense of
the Purchaser, provide any reasonable assistance requested by the Purchaser to
enable to the Purchaser to prepare, and file with the SEC no later than the
seventy-fifth (75th) day following the Closing, audited financial statements of
the Company for the periods ending December 31, 2009, and December 31, 2008 (the
“Audited Financial Statements”). The cost of obtaining the Audited Financial
Statements shall be at the sole cost and expense of the Purchaser and shall not
be

27



--------------------------------------------------------------------------------



 



charged to Sellers or the Company.
     5.5. Access to Books and Records.
          (a) From and after the Closing, Purchaser shall, and shall cause the
Company to provide Seller Representative, Sellers and their authorized
representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, the books and records of the Company to
the extent relating to periods prior to the Effective Time, in connection with
any Seller Tax filings, or for the purposes of defending any claim brought by
any Person involving the Sellers or pursuant to this Agreement or for any other
reasonable purpose. Unless otherwise consented to in writing by Seller
Representative, Purchaser shall not permit the Company for a period of seven
(7) years following the Closing Date, to destroy, alter or otherwise dispose of
any books and records of the Company, relating to periods prior to the Effective
Time without first giving reasonable prior written notice to Seller
Representative and offering to surrender to Seller Representative such books and
records or such portions thereof.
          (b) Within five (5) Business Days following the Closing Date, the
Management Owners shall provide to the Purchaser copies of (i) all declarations
sheets with respect to the policies of insurance to which the Company has been a
party or under which the Company has been covered since January 1, 2006, and
(ii) those Contracts set forth on Schedule 3.11(a) which are designated to be
delivered to the Purchaser following the Closing.
     5.6. PIA Payments.
          (a) In the event that the Company shall enter into a PIA on or before
the six (6) month anniversary of the Closing Date, each of the Management
Owners, collectively, may be entitled to receive additional contingent payments
(collectively, the “PIA Payments”) in the manner described in this Section 5.6.
It is acknowledged and agreed that for any period commencing after the
Measurement Period ending on the third (3rd) anniversary of the date of the PIA,
no new PIA Payments shall commence accruing or be payable.
          (b) The PIA Payments shall be calculated as follows:
     (i) As further described in this Section 5.6, following the end of each
Measurement Period, the Purchaser shall calculate (x) the EBITDA of the Company
during such Measurement Period, and (y) the Net Revenues during such Measurement
Period.
     (ii) Subject to the limitations contained in Section 5.6(b)(iii) below,
with respect to each respective Measurement Period, in the event that the EBITDA
of the Company equals an amount set forth in the left-hand column of the chart
attached hereto as Exhibit A, then each of the Management Owners, collectively,
shall be entitled to a PIA Payment equal to the amount set forth in the
corresponding row in the right-hand column of the chart attached hereto as
Exhibit A.

28



--------------------------------------------------------------------------------



 



     (iii) Notwithstanding the provisions of Section 5.6(b)(ii) above, in the
event that (x) any one of Scott M. Stern, Timothy C. Stern, or Barry O.
Sandweiss is not a full-time employee of the Purchaser, the Company, or any of
their Affiliates or is under notice of resignation, as of the last day of the
applicable Measurement Period, then the PIA Payment otherwise payable pursuant
to Section 5.6(b)(ii) above shall be multiplied by 0.67, (y) any two of Scott M.
Stern, Timothy C. Stern, or Barry O. Sandweiss is not a full-time employee of
the Purchaser, the Company, or any of their Affiliates or is under notice of
resignation, as of the last day of the applicable Measurement Period, then the
PIA Payment otherwise payable pursuant to Section 5.6(b)(ii) above shall be
multiplied by 0.33, and (z) each of Scott M. Stern, Timothy C. Stern, and Barry
O. Sandweiss is not a full-time employee of the Purchaser, the Company, or any
of their Affiliates or is under notice of resignation, as of the last day of the
applicable Measurement Period, then no PIA Payment shall be payable hereunder;
provided, however, that the provisions of this Section 5.6(b)(ii) shall not
apply if the employment of any such Management Owner is terminated without cause
(as such term is defined in the applicable Employment Agreement), Purchaser or
such other employer is in material breach of such respective Employment
Agreement (as determined by a court of competent jurisdiction evidenced by a
final non-appealable judgment), or due to the death or disability (as such term
is defined in the applicable Employment Agreement) of such Management Owner.
          (c) Any amount or calculation to be made in connection with the PIA
Payments shall be determined or made in accordance with GAAP. All accounting
entries will be made regardless of their amount and all detected errors and
omissions will be corrected regardless of their materiality.
          (d) Within thirty (30) days following the last day of the calendar
month in which the end of each applicable Measurement Period occurs, the
Purchaser shall, at its expense, conduct a financial review of the Company, and
in connection with such review, shall prepare a statement of the EBITDA of the
Company during such Measurement Period, and the Net Revenues during such
Measurement Period, and if applicable, a statement calculating the PIA Payment
payable with respect to such Measurement Period (the “PIA Statement”). Promptly
after completion of the review and the preparation of the PIA Statement (but in
no event later than thirty (30) days following the last day of the calendar
month in which the end of the applicable Measurement Period occurs), the
Purchaser shall deliver to the Seller Representative a copy of such PIA
Statement, together with copies of such computations and all reasonable
supporting documentation. During the thirty (30) days immediately following
receipt of the PIA Statement by the Seller Representative, the Seller
Representative and its accountants shall be entitled to review the PIA Statement
and any working papers, trial balances and similar materials relating to the PIA
Statement prepared by the Purchaser or its accountants, and the Purchaser shall
provide the Seller Representative and its accountants with reasonable access,
during the Purchaser’s normal business hours, to the Purchaser’s personnel,
properties, books and records for the sole purpose of verifying the PIA
Statement.
          (e) The PIA Statement shall become final and binding upon the Parties
on the first (1st) day following written notice from the Seller Representative
that the PIA Statement is

29



--------------------------------------------------------------------------------



 



agreed to, or in the absence of such notice, on the thirty-first (31st) day
following delivery of such PIA Statement, unless the Seller Representative gives
written notice to the Purchaser of its disagreement with the PIA Statement (a
“Notice of Disagreement with PIA Statement”) prior to such date. Any Notice of
Disagreement with PIA Statement shall specify in reasonable detail the nature of
any disagreement so asserted.
          (f) If a timely Notice of Disagreement with PIA Statement is received
by the Purchaser with respect to the PIA Statement, then the PIA Statement shall
become final and binding upon the Parties on the earlier of (i) the date the
Purchaser and the Seller Representative resolve in writing all differences they
have with respect to the matters specified in a Notice of Disagreement with PIA
Statement, or (ii) the date the matters in dispute are finally resolved in
writing by the Arbitrator in the manner described in Section 5.6(g) below.
          (g) During the thirty (30) days immediately following the delivery of
any Notice of Disagreement with PIA Statement, the Purchaser and the Seller
Representative shall seek in good faith to resolve in writing any differences
which they may have with respect to the matters specified in such Notice of
Disagreement with PIA Statement. If such differences have not been resolved by
the end of such thirty (30)-day period, the Purchaser and the Seller
Representative shall submit to the Arbitrator for review and resolution any and
all matters which remain in dispute and which were included in any Notice of
Disagreement with PIA Statement, and the Arbitrator shall reach a final, binding
resolution of all matters which remain in dispute within sixty (60) days after
such dispute is referred to the Arbitrator. The Sellers on the one hand, and the
Purchaser on the other hand, shall bear all costs and expenses incurred by him
or it in connection with such arbitration, except that the fees and expenses of
the Arbitrator hereunder shall be borne by the Sellers and the Purchaser in such
proportion as the Arbitrator shall determine based on the relative merit of the
position of the Parties. This provision for arbitration shall be specifically
enforceable by the Parties and the decision of the Arbitrator in accordance with
the provisions hereof shall be final and binding with respect to the matters so
arbitrated and there shall be no right of appeal therefrom.
          (h) If a PIA Payment is payable with respect to the applicable
Measurement Period, the Purchaser shall pay such PIA Payment to the Management
Owners, subject to adjustment in Section 5.6(b)(iii), pro-rata based on the
percentages set forth on Schedule 5.6(h) hereto, on the fifth (5th) Business Day
following the Seller Representative’s agreement to, or final resolution of, the
PIA Statement.
     5.7. Titleserv Proceeding.
          (a) In the event the Company shall not enter into the Titleserv
Settlement on or before the sixtieth (60th) day following the Closing Date, then
each of the Management Trusts and the Management Owners, jointly and severally,
shall (i) on the first (1st) Business Day following the sixtieth (60th) day
following the Closing Date, pay to the Purchaser Fifty Thousand Dollars
($50,000.00), and (ii) on the fifteenth (15th) day of each calendar month
following the payment in clause (i) above, for a period of fourteen
(14) consecutive months, pay to the Purchaser Twelve Thousand Five Hundred
Dollars ($12,500.00); it being acknowledged that if payments are due pursuant to
this Section 5.7, then the aggregate payments to the Purchaser by the Management
Trusts and the Management Owners shall equal Two Hundred Twenty Five

30



--------------------------------------------------------------------------------



 



Thousand Dollars ($225,000.00).
          (b) In the event the Company shall enter into the Titleserv Settlement
on or before the sixtieth (60th) day following the Closing Date, but the
aggregate payments contemplated by the Titleserv Settlement shall be less than
Two Hundred Twenty Five Thousand Dollars ($225,000.00), then each of the
Management Trusts and the Management Owners, jointly and severally, shall on the
fifth (5th) Business Day following the date of the Titleserv Settlement, pay the
Purchaser the difference between (x) Two Hundred Twenty Five Thousand Dollars
($225,000.00), less (y) the aggregate payments contemplated by the Titleserv
Settlement.
6. CONDITIONS PRECEDENT TO THE PURCHASER’S OBLIGATION TO CLOSE
     The Purchaser’s obligation to effect the Closing and to take the other
actions required to be taken by the Purchaser at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Purchaser in writing, in whole or in part):
     6.1. Accuracy of Representations; Performance of the Sellers and the
Management Owners.
          (a) The representations and warranties of the Sellers and the
Management Owners in this Agreement must have been accurate in all respects as
of the date of this Agreement.
          (b) The covenants and obligations that the Sellers and the Management
Owners are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing must have been duly performed and complied with in all
material respects.
          (c) The Sellers and the Management Owners must have delivered each of
the following additional executed documents:
     (i) certificates, in form suitable for transfer, registered in the name of
the Sellers, evidencing the Shares, endorsed in blank, and with all necessary
transfer tax stamps attached thereto;
     (ii) such instruments and documents as may be reasonably requested by the
Purchaser in order to complete the transfer of the Shares, including, without
limitation, stock powers, powers of attorney, and assignment and assumption
agreements, each in form and substance satisfactory to the Purchaser
(collectively, the “Conveyancing Documents”);
     (iii) resignations of each of the managers and officers of the Company, in
form and substance satisfactory to the Purchaser;
     (iv) a certificate executed by each of the Sellers and the Management
Owners representing and warranting to the Purchaser that each of the
representations and warranties of the Sellers and the Management Owners in this
Agreement was accurate in all respects as of the date of this Agreement;

31



--------------------------------------------------------------------------------



 



     (v) with respect to each Seller who is not a natural person other than a
trust, a certificate of the Secretary of such Person as to the incumbency of its
officers, a copy of a certificate evidencing the incorporation and good standing
of such Person, and a copy of the resolutions adopted by the board of directors,
board of managers, trustees, and the equity interestholders, of such Person with
respect to the Contemplated Transactions, and with respect to each Seller who is
a trust, a certificate of the trustee of such trust as to the authority of such
trustee to act on behalf of such trust with respect to the Contemplated
Transactions, and containing a copy of the trust agreement evidencing the same;
     (vi) an affidavit of each Seller, as provided in Section 1445(b)(2) of the
IRC, stating under penalties of perjury that such Seller is not a foreign person
within the meaning of Section 1445(f)(3) of the IRC;
     (vii) the Indemnity Escrow Agreement, executed by each Seller and the
Escrow Agent;
     (viii) the Put Escrow Agreement, executed by each of the Management Trusts
and the Escrow Agent;
     (ix) the Rights Agreement, executed by each Seller receiving the Stock
Payment at Closing;
     (x) the Put Option Agreement, executed by each of the Management Trusts;
     (xi) the Put Security Agreement, executed by each of the Company and Scott
M. Stern, as collateral agent;
     (xii) the Put Pledge Agreement, executed by each of the Company and Scott
M. Stern, as collateral agent;
     (xiii) Employment Agreements, executed by each of Scott M. Stern, Timothy
C. Stern, and Barry O. Sandweiss, respectively;
     (xiv) a Release Agreement, executed by the Company, each Seller and each
Management Owner;
     (xv) the Collateral Agency Agreement, executed by each of the Management
Trusts and Scott M. Stern, as collateral agent; and
     (xvi) the Funds Flow and Settlement Statement, executed by the Sellers and
the Management Owners.
          (d) The Required Approvals shall have been obtained.
          (e) The Company and/or the Sellers shall have paid in full all
outstanding Indebtedness of the Company.

32



--------------------------------------------------------------------------------



 



          (f) The Sellers shall have delivered to the Purchaser evidence
reasonably satisfactory to the Purchaser of the termination of all Equity Rights
and the release of all Liability with respect to the Equity Rights.
          (g) The Sellers shall have delivered to the Purchaser evidence
reasonably satisfactory to the Purchaser of the termination all Company
Qualified Plans effective prior to the Closing Date, including the adoption of
plan amendments and appropriate resolutions by the board of managers of the
Company.
          (h) The Sellers shall have delivered to the Purchaser evidence
reasonably satisfactory to the Purchaser that each of those certain preferred
investor agreements between the Company on the one hand, and those third parties
set forth on Schedule 6.1(h) on the other hand, have been renewed and have terms
which extend at least twelve (12) months following the date of such renewal in
2010.
     6.2. Release of Security Interests.
          Subject to certain permitted obligations set forth in this Agreement,
the Sellers shall have satisfied, and shall have caused the Company to satisfy,
all obligations owed to its respective creditors necessary to release all
Security Interests on the assets of the Company and on the Shares, and otherwise
permit the Purchaser to obtain clear title to, the Shares and the assets of the
Company or, at the Purchaser’s option, shall have obtained payoff letters and
releases from such creditors, in form and substance satisfactory to the
Purchaser, which contain payoff and release information with respect to the
satisfaction such obligations and the release of all such Security Interests,
and provided such payoff letters to the Purchaser.
     6.3. Additional Documents.
          Each of the following documents shall have been delivered to the
Purchaser:
          (a) all transfer ledgers and minute books of the Company; and
          (b) such other documents as the Purchaser may reasonably request for
the purpose of (i) evidencing the accuracy of the representations and warranties
of the Sellers and the Management Owners, (ii) evidencing the performance by the
Sellers and the Management Owners of, or the compliance by the Sellers and the
Management Owners with, any covenant or obligation required to be performed or
complied with by the Sellers and the Management Owners, (iii) evidencing the
satisfaction of any condition referred to in this Section 6, or (iv) otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions.
7. CONDITIONS PRECEDENT TO THE SELLERS’ AND THE MANAGEMENT OWNERS’ OBLIGATION TO
CLOSE
     The Sellers’ and the Management Owners’ obligation to effect the Closing
and to take the other actions required to be taken by the Sellers and the
Management Owners at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
the Seller Representative in writing, in whole or in part):

33



--------------------------------------------------------------------------------



 



     7.1. Accuracy of Representations; the Purchaser’s Performance.
          (a) The Purchaser’s representations and warranties in this Agreement
must have been accurate in all respects as of the date of this Agreement.
          (b) The covenants and obligations that the Purchaser is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.
          (c) The Purchaser must have delivered each of the following additional
executed documents:
     (i) the Indemnity Escrow Agreement, executed by the Purchaser;
     (ii) the Put Escrow Agreement, executed by the Purchaser;
     (iii) the Rights Agreement, executed by the Purchaser;
     (iv) the Put Option Agreement, executed by the Purchaser;
     (v) the Put Pledge Agreement, executed by the Purchaser;
     (vi) the Employment Agreements, executed by Altisource Solutions, Inc. and
the Purchaser;
     (vii) the Funds Flow and Settlement Statement, executed by the Purchaser;
     (viii) the Conveyancing Documents, executed by the Purchaser, to the extent
a party thereto;
     (ix) a certificate executed by the Purchaser representing and warranting to
the Sellers and the Management Owners that each of the Purchaser’s
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement; and
     (x) a certificate of an officer of the Purchaser as to the incumbency of
its officers, a copy of a certificate evidencing the incorporation and good
standing of the Purchaser, and a copy of the resolutions adopted by the board of
directors of the Purchaser with respect to the transactions contemplated by this
Agreement.
          (d) The Required Approvals shall have been obtained.
     7.2. Additional Documents.
          The Purchaser must have caused to be delivered to the Sellers and the
Management Owners such other documents as the Sellers and the Management Owners
may reasonably request for the purpose of (i) evidencing the accuracy of any
representation or warranty of the Purchaser, (ii) evidencing the performance by
the Purchaser of, or the

34



--------------------------------------------------------------------------------



 



compliance by the Purchaser with, any covenant or obligation required to be
performed or complied with by the Purchaser, (iii) evidencing the satisfaction
of any condition referred to in this Section 7, or (iv) otherwise facilitating
the consummation of any of the Contemplated Transactions.
8. INDEMNIFICATION; REMEDIES
     8.1. Survival.
          All representations, warranties, covenants, rights, and obligations in
this Agreement, the Disclosure Schedule, the certificates delivered pursuant to
Section 6.1(c)(iv) and Section 7.1(c)(ix), and any other certificate or document
delivered pursuant to this Agreement will survive the Closing, subject to the
limitations described in this Section 8. The right to indemnification, payment
of Damages or other remedy based on such representations, warranties, covenants,
and obligations will not be affected by any investigation conducted with respect
to, or any Knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant, or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.
     8.2. Indemnification and Payment of Damages by the Sellers and the
Management Owners.
          After the Closing, subject to the limitations set forth in this
Section 8, each of the Management Trusts and each of the Management Owners,
jointly and severally, and each of the Financial Investors, severally and not
jointly and limited to the amount of the Purchase Price received by such
Financial Investor, shall indemnify and hold harmless the Purchaser and its
Representatives, shareholders, controlling persons, and Affiliates
(collectively, the “Purchaser Indemnified Persons”) for, and will pay to the
Purchaser Indemnified Persons the amount of, any loss, Liability, claim, damage
(including, but only with respect to claims asserted by and paid to a third
party, incidental, consequential, and punitive damages and diminution of value),
expense (including costs of investigation and defense and reasonable attorneys’
and experts’ fees and disbursements), whether or not involving a third-party
claim (collectively, “Damages”), to the extent resulting from: (i) any breach of
any representation or warranty made by the Sellers and the Management Owners in
Section 3 of this Agreement, the Disclosure Schedule, or in the Transaction
Documents delivered by the Sellers and the Management Owners pursuant to this
Agreement; (ii) any breach by the Sellers or the Management Owners of any
covenant or obligation of the Sellers or the Management Owners in this
Agreement; (iii) any Liability of the Company with respect to any Proceeding
relating to circumstances, occurrences, events, acts, or omissions occurring
prior to the Effective Time, whether or not such Proceeding was commenced
before, at, or after the Effective Time, and including, without limitation, the
Titleserv Proceeding and those other Proceedings set forth on Schedule 3.8;
(iv) any amount or Liability which would have been reflected on the Financial
Statements, had such Financial Statements been prepared in accordance with GAAP;
(v) any fact, circumstance, or Liability

35



--------------------------------------------------------------------------------



 



which would have been included on the Disclosure Schedules, had all references
to “Knowledge”, “Knowledge of the Management Owners”, or words of similar
import, been eliminated from Section 3.5 [Taxes] herein; (vi) any fact,
circumstance, or Liability which would have been included on the Disclosure
Schedules, had all references to “Knowledge”, “Knowledge of the Management
Owners”, or words of similar import, been eliminated from Section 3.6 [Employee
Benefits] herein; (vii) any failure of Titleserv, Inc. to pay any amounts due or
owing to the Company in accordance with the terms of the Titleserv Settlement;
or (viii) the failure or inability of the Company to resolve, settle, or dismiss
the matters in dispute pursuant to the Titleserv Proceeding on or prior to the
sixtieth (60th) day following the Closing Date.
     8.3. Indemnification and Payment of Damages by the Purchaser.
          After the Closing, subject to the limitations set forth in this
Section 8, the Purchaser will indemnify and hold harmless the Sellers and the
Management Owners, and their respective Representatives, members, controlling
persons, and Affiliates (collectively, the “Seller Indemnified Persons”) and
will pay to the Seller Indemnified Persons the amount of any Damages arising out
of or otherwise by virtue of: (i) any breach of any representation or warranty
made by the Purchaser in Section 4 of this Agreement or in the Transaction
Documents delivered by the Purchaser pursuant to this Agreement; or (ii) any
breach by the Purchaser of any covenant or obligation of the Purchaser in this
Agreement or the Transaction Documents.
     8.4. Time Limitations.
          (a) If the Closing occurs, the Sellers and the Management Owners will
not have any liability (for indemnification or otherwise) with respect to the
Operational Representations or the indemnification set forth in Section 8.2(iv)
herein, unless on or before the twenty-four (24)-month anniversary of the
Closing Date, the Purchaser notifies the Sellers and the Management Owners of a
claim specifying the factual basis of that claim in reasonable detail to the
extent then known by the Purchaser. A claim with respect to any
Ultra-Fundamental Representation, Fundamental Representation, or a claim for
indemnification or reimbursement based upon any other provision of this
Agreement other than the Operational Representations, or any covenant or
obligation to be performed and complied by the Sellers or the Management Owners,
may be made at any time, subject to the applicable statute of limitations. A
claim with respect to any of the representations or warranties of the Purchaser,
or a claim for indemnification or reimbursement based upon any other provision
of this Agreement, or any covenant or obligation to be performed and complied by
the Purchaser, may be made at any time, subject to the applicable statute of
limitations.
          (b) No claim for indemnification hereunder for breach of any
representation, warranty or covenant may be made after the expiration of the
survival period applicable to such representation, warranty or covenant;
provided, that any representation, warranty, or covenant in respect of which
indemnity may be sought under Section 8.2 or under Section 8.3, and the
indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to Section 8.4(a) if reasonably detailed written
notice of the breach or potential breach thereof giving rise to such right or
potential right of indemnity shall have been given to the Person against whom
such indemnity may be sought prior to such time.

36



--------------------------------------------------------------------------------



 



     8.5. Limitations on Amount — the Sellers and the Management Owners.
          (a) The Sellers and the Management Owners shall have no liability for
Damages with respect to any claim for indemnification or reimbursement based on
a breach of any Operational Representations or with respect to the
indemnification set forth in Section 8.2(iv) herein unless and until the
cumulative aggregate amount of all Damages which are otherwise recoverable by
the Purchaser Indemnified Persons as a result of breaches of the Operational
Representations or with respect to the indemnification set forth in
Section 8.2(iv) herein, taken collectively, equals or exceeds One Hundred Fifty
Thousand Dollars ($150,000.00) (the “Basket”), in which case the Sellers and the
Management Owners shall be liable for only those Damages in excess of the
Basket.
          (b) The Sellers’ and the Management Owners’ maximum liability for
Damages with respect to a claim for indemnification or reimbursement based upon
a breach of the Operational Representations or with respect to the
indemnification set forth in Section 8.2(iv) herein shall be limited to and
shall not exceed, and shall be satisfied solely from, the General Escrow Amount.
The Sellers’ and the Management Owners’ maximum liability for Damages with
respect to a claim for indemnification or reimbursement based upon a breach of
the Fundamental Representations, or with respect to the indemnification set
forth in Section 8.2(v) and Section 8.2(vi) herein, shall be limited to and
shall not exceed fifty percent (50%) of the Total Consideration. The Sellers’
and the Management Owners’ maximum liability for Damages with respect to a claim
for indemnification or reimbursement based upon a breach of the
Ultra-Fundamental Representations, or a claim for indemnification or
reimbursement based upon any other provision of this Agreement other than the
Operational Representations or the Fundamental Representations, or any covenant
or obligation to be performed and complied by the Sellers and the Management
Owners, shall be limited to and shall not exceed the Total Consideration.
Notwithstanding anything contained herein to the contrary, the Parties
acknowledge and agree that (i) no Financial Investor shall be liable for any
amounts under this Agreement which exceed that portion of the Purchase Price
paid to such Financial Investor, and (ii) the aggregate liability of the Sellers
and the Management Owners to the Purchaser under this Agreement shall not exceed
the Total Consideration.
     8.6. Limitations on Amount —the Purchaser.
          The Purchaser’s maximum liability for Damages with respect to a claim
for indemnification or reimbursement based on a breach of this Agreement shall
be limited to and shall not exceed, in the aggregate, the Total Consideration.
     8.7. Indemnity Escrow Agreement.
          As security for the indemnification obligations of the Sellers and the
Management Owners under this Agreement, the Purchaser, the Sellers, and the
Escrow Agent shall enter into the Indemnity Escrow Agreement as of the Closing
Date, which shall be funded with (i) Three Hundred Fourteen Thousand, One
Hundred And Thirty-Five (314,135) shares of common stock at Closing, and
(ii) such amount of shares of common stock of Purchaser payable by Sellers
within two (2) days after Closing in order for the total number of shares in
escrow valued at $16.84 per share to equal 10% of the final Purchase Price,
determined in accordance with

37



--------------------------------------------------------------------------------



 



GAAP (collectively, the “General Escrow Amount”). The amounts held in the
Indemnity Escrow Agreement shall be held for a period of twenty four
(24) months; provided, however, that (i) fifty percent (50%) of the General
Escrow Amount, less the amount of any claims for Damages asserted by the
Purchaser in excess of the Basket (if applicable), shall be released to the
Sellers on the twelve (12) month anniversary of the Closing Date, and (ii) upon
the expiration of such twenty four (24) month anniversary of the Closing Date,
an amount equal to the General Escrow Amount, less the amount of any claims for
Damages asserted by the Purchaser in excess of the Basket (if applicable), shall
be released to the Sellers. The unsatisfied claims for Damages asserted by the
Purchaser in excess of the Basket (if applicable) prior to the date thereof
shall remain in escrow pending resolution of such claims. For the purpose of
calculating disbursements from the General Escrow Amount, the Parties
acknowledge and agree that each share of common stock of the Purchaser shall
have a value of Sixteen and 84/100 Dollars ($16.84), subject to adjustment for
any change in the number of shares of common stock of the Purchaser due to stock
split, stock dividend, or recapitalization. Amounts held under the Indemnity
Escrow Agreement shall be the exclusive source of indemnification for breaches
of any of the Operational Representations or with respect to the indemnification
set forth in Section 8.2(iv) herein, but otherwise shall be a non-exclusive
source of indemnification hereunder.
     8.8. Right of Set-Off.
          (a) Each Seller and Management Owner acknowledges that, in the event
of a breach of the Ultra-Fundamental Representations, the Fundamental
Representations, or the provisions of Section 5.3 [Restrictive Covenants]
herein, the Purchaser shall have the right to set-off any money damages suffered
by the Purchaser from any amounts otherwise payable by the Purchaser to the
Sellers or the Management Owners pursuant to this Agreement, including, without
limitation, any PIA Payment; provided, however, Purchaser shall not have any
right to set-off against any proceeds to be received by a Management Owner under
an applicable Employment Agreement.
          (b) The Purchaser acknowledges that, in the event of a breach of its
representations and warranties, or a claim for indemnification or reimbursement
based upon any other provision of this Agreement, or any covenant or obligation
to be performed and complied by the Purchaser, the Sellers and the Management
Owners shall have the right to set-off any money damages suffered by the Sellers
and the Management Owners from any amounts otherwise payable by the Sellers or
the Management Owners to the Purchaser pursuant to this Agreement.
          (c) In the event the Purchaser, any Seller, or any Management Owner
elects to exercise its right of set-off pursuant to this Section 8.8, then
amounts otherwise payable by a Party to such other Party shall be paid to the
Escrow Agent pursuant to a written escrow agreement which requires any
disbursement of such funds to be made by the Escrow Agent only pursuant to (i) a
joint written direction by each applicable Party, or (ii) a final non-appealable
judgment issued by a court of competent jurisdiction, or in the case of any
action or proceeding relating to or arising out of any breach of the Operational
Representations, by those arbitrators contemplated by Section 9.4(a) below.
     8.9. Procedure for Indemnification — Third Party Claims.

38



--------------------------------------------------------------------------------



 



          (a) Promptly after receipt of notice of the commencement of any
Proceeding against an indemnified party under Section 8.2 or Section 8.3, such
indemnified party will, if a claim is to be made against an indemnifying party,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party’s failure to give such notice.
          (b) If any Proceeding referred to in Section 8.9(a) is brought against
an indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless the indemnifying party is also a party to such Proceeding
and the indemnified party determines in good faith that joint representation
would be inappropriate), to assume the defense of such Proceeding with counsel
reasonably satisfactory to the indemnified party and, after notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such Proceeding, the indemnifying party will not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
Section 8 for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
business (10) days after the indemnified party’s notice is given, give notice to
the indemnified party of its election to assume the defense of such Proceeding,
the indemnifying party will be bound by any determination made in such
Proceeding or any compromise or settlement effected by the indemnified party
provided such indemnified party acts in good faith in the assumption of such
defense of such Proceeding.
          (c) Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such Proceeding, but the indemnifying
party will not be bound by any determination of a Proceeding so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).
          (d) The Parties hereby consent to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any indemnified party for
purposes of any claim that an indemnified party may have under this Agreement
with respect to such Proceeding or the matters

39



--------------------------------------------------------------------------------



 



alleged therein, and agree that process may be served on such Persons with
respect to such a claim anywhere in the world.
     8.10. Procedure for Indemnification — Other Claims.
          A claim for indemnification for any matter not involving a third-party
claim may be asserted by notice to the party from whom indemnification is
sought.
     8.11. Exclusive Remedy.
          Notwithstanding anything contained in this Agreement to the contrary,
after the Closing, other than with respect to an intentional misrepresentation
or fraud, the indemnification provisions of this Section 8 shall constitute the
sole and exclusive remedy of the Parties for any and all Damages or other claims
relating to or arising from this Agreement. In no event shall any indemnified
party be entitled to recover or make a claim for any amounts in respect of
punitive damages, consequential damages, incidental damages or any other damages
other than actual damages; provided, however, that pursuant to a claim asserted
by and paid to a third-party, an indemnified party shall be entitled to recover
or make a claim for those actual damages, punitive damages, consequential
damages, incidental damages or any other damages asserted by and paid to such
third party.
     8.12. Determination of Damages Amount.
          Notwithstanding any other provision set forth herein to the contrary,
the amount of any indemnification payable under any of the provisions of this
Agreement shall be net of any insurance proceeds or other recoveries from third
parties actually paid to the indemnified Party by reason of the facts and
circumstances giving rise to such indemnification. Notwithstanding anything
herein to the contrary, (i) in no event shall the total recovery exceed the
Damages incurred by the indemnified party, and (ii) in no event shall the
Purchaser recover Damages from the Sellers or the Management Owners if such
Damages were set forth on the face of the Closing Net Working Capital Statement,
or were taken into account when preparing the Closing Net Working Capital
Statement in accordance with GAAP.
9. GENERAL PROVISIONS
     9.1. Expenses.
          Except as otherwise expressly provided in this Agreement, each Party
will bear its own expenses incurred in connection with the preparation,
negotiation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants (whether consummated or not).
     9.2. Public Announcements.
          No Party shall issue any press release or make any public announcement
relating to the subject matter of this Agreement or the Contemplated
Transactions without the prior written approval of the other Party, except that
either the Seller Representative or the Purchaser, upon prior written notice to
the other, may make any public disclosure it believes in good faith is

40



--------------------------------------------------------------------------------



 



required by applicable Legal Requirements, or in the case of the Purchaser, any
listing or trading agreement concerning the publicly-traded securities of the
Purchaser; provided, however, the Purchaser and the Seller Representative shall
each have the right to review such press release, announcement or communication
prior to its issuance, distribution or publication.
     9.3. Notices.
          All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other Parties):
If to the Sellers or the Management Owners:
Scott M. Stern,
as Seller Representative
801 Newcastle
St. Louis, Missouri 63132
Telephone: (314) 292-7935
Telecopier: (314) 567-4355
with a copy to:
Gallop, Johnson & Neuman, L.C.
Interco Corporate Tower
101 S. Hanley Road, Suite 1700
St. Louis, Missouri 63105
Attention: Robert H. Epstein, Esq. and Richard A. Yawitz, Esq.
Telephone: (314) 615-6000
Telecopier: (314) 615-6001
If to the Purchaser, to:
Altisource Portfolio Solutions S.A.
2 rue Jean Bertholet
L-1233 Luxembourg
Attention: William B. Shepro and Kevin J. Wilcox
Telephone: +(352) 2469-7902
Telecopier: +(352) 2744-9499
with a copy to:
Bryan Cave LLP
One Atlantic Center, Fourteenth Floor

41



--------------------------------------------------------------------------------



 



1201 West Peachtree Street, N.E.
Atlanta, Georgia 30309-3488
Attention: Richard H. Miller, Esq. and Louis C. Spelios, Esq.
Telephone: (404) 572-6600
Telecopier: (404) 572-6999
     9.4. Jurisdiction; Service of Process.
          (a) Any action or proceeding relating to or arising out of any breach
of the Operational Representations shall be settled by arbitration as
hereinafter provided which shall be the sole and exclusive procedure for the
resolution of any such dispute. Within ten (10) calendar days after receipt of
written notice from the Purchaser on the one hand, or the Seller Representative
on the other hand (each, a “Submitting Person”) that it is submitting the matter
to arbitration, each Submitting Person shall designate in writing one arbitrator
to resolve the dispute who shall, in turn, jointly select a third arbitrator
within twenty (20) calendar days of their designation or if they fail to do so,
with the third arbitrator to be selected as promptly as practicable in
accordance with the procedure established by the American Arbitration
Association at such time. The arbitrators so designated shall each be a lawyer
experienced in commercial and business affairs who is not an employee,
consultant, officer or director of any party or any Affiliate of any Party and
who has not received any compensation, directly or indirectly, from any Party
hereto or any Affiliate of any Party during the two (2) year period preceding
the notice of arbitration. The arbitration shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrators shall
have sole discretion with regard to the admissibility of evidence. The
arbitration panel shall have the right to grant equitable relief in their
discretion, and to award claims for specific performance. The right of each
Submitting Person to move for preliminary injunction or other temporary relief
before any court having jurisdiction to preserve its rights hereunder shall
remain unaffected. The arbitrators shall use their best efforts to rule on each
disputed issue within thirty (30) calendar days after the completion of the
hearings. The determination of the arbitrators as to the resolution of any
dispute shall be binding and conclusive upon all Parties hereto. All rulings of
the arbitrators shall be in writing, with the reasons for the ruling given, and
shall be delivered to the Parties hereto. Each Submitting Person shall pay the
fees of its respective designated arbitrator and its own costs and expenses of
the arbitration. The fees of the third arbitrator shall be paid fifty percent
(50%) by each of the Submitting Persons. Any arbitration pursuant to this
Section 9.4(a) shall be conducted in English in Wilmington, Delaware. Any
arbitration award may be entered in and enforced by any court having
jurisdiction thereof and the parties hereby consent and commit themselves to the
jurisdiction of the courts of any competent jurisdiction for purposes of the
enforcement of any arbitration award.
          (b) Except as provided in Section 9.4(a) above, any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement shall be brought against any of the parties in the courts
of the State of Delaware, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Delaware, and each of the
Parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any Party anywhere in the world. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND

42



--------------------------------------------------------------------------------



 



ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     9.5. Further Assurances.
          The Parties agree, without further compensation, (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other Party may reasonably request for the purpose of carrying out the
intent of this Agreement, the documents referred to in this Agreement, and the
Contemplated Transactions.
     9.6. Waiver.
          The rights and remedies of the Parties are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one Party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by each other Party; (b) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
     9.7. Entire Agreement and Modification.
          This Agreement supersedes all prior agreements between the Parties
(except for confidentiality agreements or similar agreements executed with
respect to the Contemplated Transactions) with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by each of the Parties.
     9.8. Disclosure Schedule.
          (a) If and to the extent any information required to be furnished in a
particular Disclosure Schedule attached hereto is contained in this Agreement or
in any other Disclosure Schedule (or updated schedule), such information shall
be deemed to be included in such particular schedule to the extent that it is
reasonably apparent on its face that the disclosure in such other schedule (or
updated schedule) applies to the information requirement for the particular
schedule. The inclusion of any information in any Disclosure Schedule (or
updated schedule) shall not be deemed to be an admission or acknowledgment by
the Sellers or the Management Owners, in and of itself, that such information is
material or outside the Ordinary Course.

43



--------------------------------------------------------------------------------



 



          (b) In the event of any inconsistency between the statements in the
body of this Agreement and those in the Disclosure Schedule (other than an
exception set forth in the Disclosure Schedule in accordance with Section 9.8(a)
above), the statements in the body of this Agreement will control.
          (c) No due diligence conducted by the Purchaser shall limit or be used
as a defense by the Sellers or the Management Owners with respect to any claim
of breach of a representation, warranty or covenant by the Sellers or the
Management Owners under this Agreement.
     9.9. Obligations; Assignments, Successors, and No Third-Party Rights.
          The obligations and liabilities of the Management Trusts and the
Management Owners under the Transaction Documents shall be joint and several. No
Party may assign all or any portion of its rights under this Agreement without
the prior consent of the other Parties, except that the Purchaser may assign any
of its rights under this Agreement to any Affiliate of the Purchaser without the
consent of the Sellers or the Management Owners, but no such assignment will
release the Purchaser from any obligations hereunder. This Agreement will apply
to, be binding in all respects upon, and inure to the benefit of the successors
and permitted assigns of the Parties. The acquisition by the Purchaser of the
Shares, and the transfer thereof by the Sellers, shall in no way expand the
rights or remedies of any third party against the Purchaser or its officers,
directors, employees, stockholders, and advisors as compared to the rights and
remedies which such third party would have had against the Sellers had the
Purchaser not acquired the Shares. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties and their
successors and permitted assigns.
     9.10. Severability.
          If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
     9.11. Section Headings; Construction.
          The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
     9.12. Time of Essence.
          With regard to all dates and time periods set forth or referred to in
this

44



--------------------------------------------------------------------------------



 



Agreement, time is of the essence.
     9.13. Governing Law.
          This Agreement will be governed by the laws of the State of Delaware
without regard to conflicts of laws principles.
     9.14. Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be damaged irreparably in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having, in accordance with the terms of this Agreement,
jurisdiction over the Parties and the matter, in addition to any other remedy to
which it may be entitled, at law or in equity.
     9.15. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
     9.16. Seller Representative.
          (a) Each of the Sellers and the Management Owners hereby irrevocably
constitutes and appoints the Seller Representative, acting as hereinafter
provided, as his and its attorney-in-fact and agent in its name, place and stead
in connection with the transactions contemplated by this Agreement and matters
arising therefrom subsequent to the date hereof, and acknowledges that such
appointment is coupled with an interest. By executing and delivering this
Agreement, the Seller Representative hereby (i) accepts his appointment and
authorization as Seller Representative to act as attorney-in-fact and agent in
the name, place and stead of each of the Sellers and the Management Owners in
accordance with the terms of this Agreement, and (ii) agrees to perform his
duties and obligations hereunder.
          (b) Each Seller and Management Owner authorizes the Seller
Representative in the name and on behalf of such Seller and Management Owner:
     (i) to give and receive any notice required or permitted under this
Agreement;
     (ii) to exercise any rights and to take any action required or permitted to
be taken under this Agreement;
     (iii) to negotiate, execute and deliver any amendment to or modification of
this Agreement or any of the provisions hereof and any waiver or consent
hereunder;

45



--------------------------------------------------------------------------------



 



     (iv) to dispute or to refrain from disputing any claim made by the
Purchaser under this Agreement and any other agreements, instruments and
documents to be delivered by or on behalf of such Seller or Management Owner
pursuant to this Agreement;
     (v) to negotiate and compromise any dispute which may arise, and to
exercise or refrain from exercising remedies available under this Agreement and
the other agreements, instruments and documents delivered or to be delivered by
or on behalf of such Seller or Management Owner pursuant to this Agreement and
to sign any releases or other documents with respect to any such dispute or
remedy; and
     (vi) to give such instructions and to do such other things and refrain from
doing such other things as the Seller Representative shall deem necessary or
appropriate to carry out the provisions of this Agreement and any other
agreements, instruments and documents delivered or to be delivered by or on
behalf of such Seller or Management Owner pursuant to this Agreement.
          (c) Each of the Sellers and Management Owners agrees to be bound by
all agreements and determinations made, and agreements, documents and
instruments negotiated, executed and delivered by the Seller Representative
under this Agreement.
          (d) Each of the Sellers and Management Owners hereby expressly
acknowledges and agrees that the Seller Representative is authorized to act in
his and its name and on his and its behalf with respect to the matters expressly
set forth in this Agreement to be performed by Seller Representative.
Notwithstanding any dispute or disagreement among the Sellers, the Management
Owners, and/or the Seller Representative, subject to the limitation in the
preceding sentence, the Purchaser shall be entitled in good faith to rely on any
and all action taken by the Seller Representative under this Agreement and the
other agreements, instruments and documents to be delivered by or on behalf of
the Sellers and the Management Owners pursuant to this Agreement without any
liability to, or obligation to inquire of, any of the Sellers or the Management
Owners. The Purchaser is hereby expressly authorized in good faith to rely on
the genuineness of the signatures of the Seller Representative, and upon receipt
of any writing which reasonably appears to have been signed by the Seller
Representative, the Purchaser may act upon the same in good faith without any
further duty of inquiry as to the genuineness of the writing.
          (e) If Scott M. Stern, as the Seller Representative, ceases to
function for any reason whatsoever, then Timothy C. Stern shall serve as the
successor Seller Representative; if Timothy C. Stern ceases to function as the
Seller Representative for any reason whatsoever, then Sellers who prior to the
transactions contemplated by this Agreement held (or their successors in
interest) a majority of the equity interests of the Company may appoint a
successor; provided, however, that if for any reason no successor has been
appointed pursuant to the foregoing within thirty (30) days, then the Purchaser
shall have the right but not the obligation to petition a court of competent
jurisdiction for appointment of a successor.
          (f) The authorization of the Seller Representative shall be effective
until such rights and obligations under this Agreement terminate by virtue of
the termination of any and all

46



--------------------------------------------------------------------------------



 



obligations of the Sellers and the Management Owners hereunder.
          (g) The Seller Representative shall not be liable for any acts or
omissions under this Section 9.16 except for his own gross negligence or willful
misconduct. Each Seller and Management Owner agrees to indemnify and to save and
hold harmless the Seller Representative of, from, against and in respect of any
claim, action, cause of action, cost, liability or expense suffered or incurred
by or asserted against the Seller Representative based upon or arising out of
the performance by the Seller Representative of any act, matter or thing
pursuant to the appointment herein made, except that no Seller or Management
Owner shall be held or required to indemnify or to save or hold harmless the
Seller Representative for the gross negligence or willful misconduct of the
Seller Representative in the performance of his duties hereunder.
     9.17. Acknowledgment by the Purchaser.
          THE PURCHASER ACKNOWLEDGES THAT THE REPRESENTATIONS AND WARRANTIES BY
THE SELLERS AND THE MANAGEMENT OWNERS CONTAINED IN THIS AGREEMENT CONSTITUTE THE
SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE
MANAGEMENT OWNERS TO THE PURCHASER IN CONNECTION WITH THE CONTEMPLATED
TRANSACTIONS, AND THE PURCHASER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR IMPLIED
(INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE
COMPANY) ARE SPECIFICALLY DISCLAIMED BY THE SELLERS AND THE MANAGEMENT OWNERS.
     9.18. Transfer Taxes.
          Notwithstanding anything herein to the contrary, the Sellers will pay,
and will indemnify and hold the Purchaser harmless against, any transfer, stamp,
stock transfer, recording or other similar tax imposed on the transfer of the
Shares, whether assessed against the Company or one or more Sellers as a result
of the Contemplated Transactions (collectively, “Transfer Taxes”), and any
penalties or interest with respect to the Transfer Taxes. The Purchaser agrees
to cooperate with the Sellers in the filing of any returns with respect to the
Transfer Taxes, including promptly supplying any information in their possession
that is reasonably necessary to complete such returns.
     9.19. Delivery by Electronic Means.
          This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or other electronic
means, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any Party hereto or to any such agreement or instrument, each other Party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other Parties. No Party hereto or to any such

47



--------------------------------------------------------------------------------



 



agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such Party forever waives any such
defense.
[The Remainder of this Page has been Intentionally Left Blank]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
as of the date first written above.

            The “Purchaser”:

ALTISOURCE PORTFOLIO SOLUTIONS S.A.
      By:           Name: 

      Title: 

   

            The “Sellers”:

SCOTT M. STERN REVOCABLE TRUST
      By:           Scott M. Stern        Trustee     

            TIMOTHY C. STERN, REVOCABLE TRUST
      By:           Timothy C. Stern        Trustee     

            BARRY O. SANDWEISS REVOCABLE TRUST
      By:           Barry O. Sandweiss        Trustee     

            THE THOMAS A. STERN REVOCABLE TRUST
      By:           Thomas A. Stern        Trustee     

[Signatures Continued on Following Page]

49



--------------------------------------------------------------------------------



 



[Signatures Continued from Previous Page]

                        EVAN HACKEL                PARAMOUNT BOND & MORTGAGE
CO., INC.
      By:           Name:           Title:             The “Management Owners”:
            SCOTT M. STERN                            TIMOTHY C. STERN         
                  BARRY O. SANDWEISS             

50



--------------------------------------------------------------------------------



 



ANNEX I
          “Affiliate” — used to indicate a relationship to a specified person,
firm, corporation, partnership, limited liability company, association or
entity, and means any person, firm, corporation, partnership, limited liability
company, association or entity that, directly or indirectly or through one or
more intermediaries, controls, is controlled by or is under common control with
such person, firm, corporation, partnership, limited liability company,
association or entity.
          “Arbitrator” — as defined in Section 2.6(c).
          “Audited Financial Statements” — as defined in Section 5.4.
          “Baseline EBITDA” — means the EBITDA of the Company during the period
commencing at 12:00 AM Eastern Time on January 1, 2009, and ending at 11:59 PM
Eastern Time on December 31, 2009, as determined based on the Audited Financial
Statements.
          “Business” — means the business of the Company as conducted at and
prior to Closing, which is the business of (i) managing and operating a mortgage
banking cooperative, and (ii) providing purchasing support services, real estate
mortgage origination services, and other ancillary services, to the members of
such mortgage banking cooperative.
          “Business Day” — means any day except Saturday, Sunday or any day on
which banks are generally not open for business in New York, New York.
          “Cash Payment” — as defined in Section 2.2.
          “Closing” — as defined in Section 2.4.
          “Closing Date” — as defined in Section 2.4.
          “Closing Net Working Capital Statement” — as defined in
Section 2.6(b)(i).
          “Collateral Agency Agreement” — means that certain Collateral Agency
Agreement by and among the Management Trusts and Scott M. Stern, as collateral
agent, the form of which is attached hereto as Exhibit J.
          “Company” — means The Mortgage Partnership of America, L.L.C., a
limited liability company organized under the laws of the State of Missouri.
          “Company Group” — as defined in Section 3.6(a).
          “Company Plans” — as defined in Section 3.6(b).
          “Company Qualified Plans” — as defined in Section 3.6(c).
          “Confidential Information” — information with respect to the terms of
the transactions contemplated by this Agreement, and trade secrets, discoveries,
ideas, concepts, know-how, techniques, designs, specifications, data, computer
programs, pricing information,

 



--------------------------------------------------------------------------------



 



interpretations, financial statements, forecasts, reports, records, plans,
studies and other technical and business information of the disclosing party,
whether in oral, written, graphic, electronic or other form as well as analyses,
compilations, studies or other documents, whether or not prepared by the
receiving party or its representatives, which contain or otherwise reflect such
information. Notwithstanding the foregoing, the following information shall not
be Confidential Information: (i) information which has become generally
available to the general public other than as a result of a disclosure by the
receiving party or its representatives, (ii) information which is known or was
available to the receiving party prior to disclosure to the receiving party
pursuant to the Contemplated Transactions, or (iii) information which becomes
available to the receiving party on a non-confidential basis from a third party
who was itself not prohibited from transmitting the information to the receiving
party by a contractual, legal or fiduciary obligation.
          “Consent” — any approval, consent, ratification, waiver, expiration of
waiting period, or other authorization (including any Governmental
Authorization).
          “Contemplated Transactions” — all of the transactions contemplated by
this Agreement, including, but not limited to, (a) the acquisition of the Shares
by the Purchaser from the Sellers and the payment of the Purchase Price
therefor; (b) the execution and delivery of the Transaction Documents; and
(c) the performance by the Parties hereto and thereto of their respective
covenants and obligations under the Transaction Documents.
          “Contract” — any agreement, contract, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.
          “Conveyancing Documents” — as defined in Section 6.1(c)(ii).
          “Cooperative” — means Best Partners Mortgage Cooperative, Inc., a
Delaware corporation.
          “Cooperative Members” — means those Persons who are members of the
Cooperative.
          “Damages” — as defined in Section 8.2.
          “Disclosure Schedule” — as defined in Section 3.
          “EBITDA” — means, with respect to the applicable Measurement Period,
(A) the Net Income of the Company, plus to the extent such charges are deducted
in determining Net Income of the Company, (i) any interest on Indebtedness
attributable to the Company, (ii) all income Taxes attributable to the Company,
(iii) any depreciation expenses attributable to the Company, (iv) any
amortization of goodwill and other intangibles attributable to the Company, and
(v) solely with respect to the period commencing on the Effective Time, and
ending on the three (3) month anniversary of the Closing Date, those
restructuring and transition costs which are approved by the Purchaser and which
are legitimately attributable to the integration of the Company with the
Purchaser’s business operations, plus (B) the product of (x) the Gross Revenue
earned by the Purchaser and its Affiliates (other than the Company) from the
Cooperative Members, multiplied by (y) 0.2.

 



--------------------------------------------------------------------------------



 



          “Effective Time” — means _________ Eastern Time on the Closing Date.
          “Employees” — as defined in Section 3.6(b).
          “Employment Agreements” — means each of those certain employment
agreements between Altisource Solutions, Inc., a Delaware corporation, on the
one hand, and each of Scott M. Stern, Timothy C. Stern, and Barry O. Sandweiss,
on the other hand, the forms of which are attached hereto as Exhibit H-1,
Exhibit H-2, and Exhibit H-3, respectively.
          “Equity Rights” — means (a) all plans or agreements permitting the
issuance of the equity securities of the Company, (b) options to acquire the
equity securities of the Company, (c) securities, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company is a party or by which they are bound obligating the Company to issue,
sell, redeem or otherwise acquire equity securities of the Company, and
(d) other rights to acquire equity securities of the Company that are valued in
whole or in part by reference to the equity securities of the Company or that
may be settled in the equity securities of the Company.
          “ERISA” — as defined in Section 3.6(b)(i).
          “Escrow Agent” — means Bank of New York Mellon Trust Company.
          “Facility” or “Facilities”— any plant, structure, improvement, land or
other real property, whether owned, leased or otherwise, of the Company.
          “Final Adjustment Schedule” — as defined in Section 2.6(b)(ii).
          “Financial Investors” — means each of the following Sellers: The
Thomas A. Stern Revocable Trust; Evan Hackel; and Paramount Bond & Mortgage Co.,
Inc.
          “Financial Statements” — as defined in Section 3.9.
          “Fundamental Representations” — means those representations and
warranties of the Sellers and the Management Owners contained in Section 3.5
[Taxes] and Section 3.6 [Employee Benefits].
          “Funds Flow and Settlement Statement” — means the Funds Flow and
Settlement Statement dated as of the Closing Date and entered into by and among
the Parties, with regard to any adjustments to, and the payment of, the Purchase
Price.
          “GAAP” — United States generally accepted accounting principles,
consistently applied, as in effect on the date hereof.
          “General Escrow Amount” — as defined in Section 8.7.
          “Good Faith Efforts” — the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as reasonably expeditiously as possible.

 



--------------------------------------------------------------------------------



 



          “Governmental Authorization” — any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
          “Governmental Body” — any federal, state, local, municipal, foreign,
or other government, or governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal).
          “Gross Revenue” — means gross revenue, as determined in accordance
with GAAP.
          “Indebtedness” — (i) all indebtedness for borrowed money or for the
deferred purchase price of property or services (including, without limitation,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), including the current
portion of such indebtedness, but excluding trade payables incurred by the
Company in the Ordinary Course, (ii) all obligations evidenced by notes, bonds,
debentures or similar instruments, and (iii) all capital lease obligations; it
being acknowledged that Indebtedness does not include operating lease
obligations.
          “Indemnity Escrow Agreement” — means the Escrow Agreement dated as of
the Closing Date, entered into by and among the Purchaser, the Sellers, and the
Escrow Agent with respect to the indemnification obligations of the Sellers and
the Management Owners under Section 8 of this Agreement, the form of which is
attached hereto as Exhibit D-1.
          “Intellectual Property Assets” — the term “Intellectual Property
Assets” includes:
          (i) the name, all fictional business names, trade names, styles,
registered and unregistered trademarks, service marks, and trademark
applications of the Company (collectively, “Marks”);
          (ii) all patents, patent applications, and inventions and discoveries
that may be patentable of the Company (collectively, “Patents”);
          (iii) all copyrights in both published works and unpublished works of
the Company (collectively, “Copyrights”);
          (iv) all confidential know-how, trade secrets, confidential
information, confidential technical information, confidential data, confidential
process technology, confidential plans, confidential drawings, and confidential
blue prints owned, used, or licensed by the Company (collectively, “Trade
Secrets”);
          (v) all computer programs (source code or object code) owned by the
Company (collectively, “Owned Software”);
          (vi) all license agreements covering computer programs (source code or
object code) licensed to the Company by a third party, whether as integrated or
bundled with any of the computer programs of the Company or as a separate
stand-alone product (including any off-the-

 



--------------------------------------------------------------------------------



 



shelf computer program licensed under a shrink-wrap license) (collectively,
“Licensed Software”);
          (vii) all Internet domain names (“Domain Names”);
          (viii) all other proprietary rights of the Company; and
          (ix) all copies and tangible embodiments of the foregoing (in whatever
form or medium).
          “IRC” — the Internal Revenue Code of 1986, as amended, or any
successor law, and regulations issued by the IRS pursuant to the Internal
Revenue Code of 1986, as amended, or any successor law.
          “IRS” — the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury and, to the extent
relevant, the counterpart agencies of other countries.
          “Knowledge” — with respect to the Sellers and/or the Management Owners
shall mean the actual or constructive knowledge as of the date hereof of the
Management Owners. Constructive knowledge shall be that which a prudent
individual would be expected to discover or otherwise become aware of such fact
or other matter in the course of conducting a reasonable investigation
concerning the existence of such fact or other matter.
          “Legal Requirement” — any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
decree, code, ordinance, principle of common law, rule, regulation, statute, or
treaty.
          “Liability” — any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.
          “Management Owners” — as defined in the first paragraph of this
Agreement.
          “Management Trusts” — means each of the following Sellers: Scott M.
Stern Revocable Trust; Timothy C. Stern, Revocable Trust; and Barry O. Sandweiss
Revocable Trust.
          “Measurement Period” — means, respectively, (i) the period commencing
at 12:00 AM Eastern Time on the date of the PIA, and ending at 11:59 PM Eastern
Time on the first anniversary of the date of the PIA, (ii) the period commencing
at 12:00 AM Eastern Time on the first day following the first anniversary of the
date of the PIA, and ending at 11:59 PM Eastern Time on the second anniversary
of the date of the PIA, and (iii) the period commencing at 12:00 AM Eastern Time
on the first day following the second anniversary of the date of the PIA, and
ending at 11:59 PM Eastern Time on the third anniversary of the date of the PIA.
          “Net Income” — means (x) net income, less (y) the amount of all PIA
Payments calculated and payable to each of the Management Owners hereunder
during the Measurement Period in which net income is calculated, as determined
in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



          “Net Revenues” — means net revenues received by the Company following
the Closing pursuant to the terms of the PIA, as determined in accordance with
GAAP; provided, that net revenues (i) shall be calculated using the accrual
method of accounting, it being acknowledged that reserves and write-downs shall
be deducted for the purpose of calculating Net Revenues, and (ii) shall include
only net revenues related to the Company’s pro-rata portion of the amount of the
improved loan sale execution achieved for the Company’s Cooperative Members (it
being acknowledged that all other net revenues under the PIA shall be excluded
from the calculation of Net Revenues).
          “Net Working Capital” — with respect to the Company, the excess of
current assets (excluding the current portion of any amounts paid or payable to
the Company pursuant to the Titleserv Settlement, and excluding any cash or cash
equivalents paid or distributed to any Seller prior to the Effective Time) over
current liabilities (excluding the current portion of long-term Indebtedness),
in each case (x) determined in accordance with GAAP, and (y) incurred in the
Ordinary Course.
          “Noncompete Payment” — as defined in Section 2.2.
          “Notice of Disagreement with PIA Statement” — as defined in
Section 5.6(e).
          “Notice of Disagreement with Price Adjustment” — as defined in
Section 2.6(c).
          “Operational Representations” — means those representations and
warranties of the Sellers and the Management Owners contained in Section 3 of
this Agreement which are not Ultra-Fundamental Representations or Fundamental
Representations.
          “Order” — any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
          “Ordinary Course” — an action taken by the Company will be deemed to
have been taken in the “Ordinary Course” only if such action is consistent with
the past practices of the Company and is taken in the ordinary course of the
normal day-to-day operations of the Company.
          “Organizational Documents” — means (a) the articles or certificate of
incorporation of, the bylaws of, and any shareholder agreement relating to, a
corporation; (b) the partnership agreement and any statement of partnership of a
general partnership; (c) the limited partnership agreement and the certificate
of limited partnership of a limited partnership; (d) the articles or certificate
of formation and operating agreement of a limited liability company; (e) any
trust agreement adopted in connection with any trust; and (f) any amendment to
any of the foregoing.
          “Party” and “Parties” — as defined in the first paragraph of this
Agreement.
          “PBGC” — as defined in Section 3.6(b).

 



--------------------------------------------------------------------------------



 



          “Pension Benefit Plan” — as defined in Section 3.6(q).
          “Person” — any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
          “PIA” — means a preferred investor agreement executed by the Company
and either Bank of America or Wells Fargo (whichever occurs first, but not
both), which contains terms and conditions which are materially consistent with
preferred investor agreements executed by the Company prior to Closing with
similarly-situated clients.
          “PIA Payments” — as defined in Section 5.6(a).
          “PIA Statement” — as defined in Section 5.6(d).
          “Price Adjustment” — as defined in Section 2.6(a).
          “Proceeding” — any action, arbitration, audit, hearing, charge,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.
          “Purchase Price” — as defined in Section 2.2.
          “Purchase Price Allocation” — as defined in Section 2.7.
          “Purchaser” — as defined in the first paragraph of this Agreement.
          “Purchaser Indemnified Person” — as defined in Section 8.2.
          “Purchaser SEC Reports” — as defined in Section 4.5.
          “Put Escrow Agreement” — means the Put Right Escrow Agreement dated as
of the Closing Date, entered into by and among the Purchaser, the Management
Trusts, and the Escrow Agent with respect to certain of the obligations of the
Purchaser under the Put Option Agreement, the form of which is attached hereto
as Exhibit D-2.
          “Put Option Agreement” — means that certain Put Option Agreement by
and among the Purchaser and the Management Trusts, the form of which is attached
hereto as Exhibit E-2.
          “Put Pledge Agreement” — means that certain pledge and security
agreement by the Purchaser in favor of the Management Trusts, and acknowledged
by the Company and Scott M. Stern, as collateral agent, with respect to the
Purchaser’s obligations arising under the Put Option Agreement, the form of
which is attached hereto as Exhibit G.
          “Put Security Agreement” — means that certain security agreement by
the Company in favor of the Management Trusts, and acknowledged by Scott M.
Stern as collateral

 



--------------------------------------------------------------------------------



 



agent, with respect to the Purchaser’s obligations arising under the Put Option
Agreement, the form of which is attached hereto as Exhibit F.
          “Related Person” — means with respect to a particular individual:
(a) each other member of such individual’s Family; (b) any Person that is
directly or indirectly controlled by such individual or one or more members of
such individual’s Family; (c) any Person in which such individual or members of
such individual’s Family hold (individually or in the aggregate) a Material
Interest; and (d) any Person with respect to which such individual or one or
more members of such individual’s Family serves as a director, manager, officer,
partner, executor, or trustee (or in a similar capacity). With respect to a
specified Person other than an individual: (A) any Person that directly or
indirectly controls, is directly or indirectly controlled by, or is directly or
indirectly under common control with such specified Person; (B) any Person that
holds a Material Interest in such specified Person; (C) each Person that serves
as a director, manager, officer, partner, executor, or trustee of such specified
Person (or in a similar capacity); (D) any Person in which such specified Person
holds a Material Interest; (E) any Person with respect to which such specified
Person serves as a general partner or a trustee (or in a similar capacity); and
(F) any Related Person of any individual described in clause (B) or (C).
          For purposes of this definition, (a) the “Family” of an individual
includes (i) the individual, (ii) the individual’s spouse, (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended) of voting securities or other voting interests representing at least
10% of the outstanding voting power of a Person or equity securities or other
equity interests representing at least 10% of the outstanding equity securities
or equity interests in a Person.
          “Release Agreement” — means each of those certain mutual release
agreements by the Company, each of the Sellers and each of the Management
Owners, the form of which is attached hereto as Exhibit I.
          “Representative” — with respect to a particular Person, any director,
manager, officer, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants, and financial advisors.
          “Required Approvals” — each matter, and each approval from each
Person, specifically identified in Exhibit C.
          “Restricted Stock” — means shares of common Stock of the Purchaser
issued as part of the Stock Payment hereunder, which are not Unrestricted Stock.
          “Rights Agreement” — means that certain Rights Agreement by and among
the Purchaser and the Sellers receiving the Stock Payment at Closing, the form
of which is attached hereto as Exhibit E-1.
          “SEC” — means the United States Securities and Exchange Commission.
          “Security Interest” — means any charge, claim, community property
interest,

 



--------------------------------------------------------------------------------



 



equitable interest, encumbrance, mortgage, lien, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership other than restrictions pursuant to applicable
securities laws.
          “Seller Indemnified Person” — as defined in Section 8.3.
          “Seller Representative” — means Scott M. Stern, who as a result of the
due authorization of this Agreement by the Sellers and the Management Owners,
has been appointed by the Sellers and the Management Owners for the purpose of
acting on behalf of the Sellers and the Management Owners with respect to the
transactions contemplated by this Agreement, and making decisions with respect
to indemnity claims and amendments to the Agreement or any ancillary agreements.
          “Sellers” — as defined in the first paragraph of this Agreement.
          “Shares” — means one hundred percent (100%) of the issued and
outstanding limited liability company interests of the Company.
          “Springhouse” — means Springhouse, LLC, a Missouri limited liability
company.
          “Stock Payment” — as defined in Section 2.2.
          “Straddle Period” — as defined in Section 5.2(a).
          “Submitting Person” — as defined in Section 9.4(a).
          “Tax” — means all tax (including, but not limited to, income tax,
payroll tax, capital gains tax, tax imposed under IRC Section 1374, value added
tax, excise tax, sales tax, property tax, escheat tax, or unclaimed property
tax), levy, assessment, tariff, duty (including, but not limited to, customs
duty), deficiency or other fee and any related charge or amount (including, but
not limited to, fine, penalty and interest) imposed, assessed or collected by or
under the authority of any Governmental Body.
          “Tax Contest” — as defined in Section 5.2(c)(i).
          “Tax Item” — means any item of income, gain, loss, deduction, credit,
recapture of credit or any other item that increases or decreases Taxes paid or
payable.
          “Tax Return” — means any return (including, but not limited to, any
information return), report, statement, schedule, notice, form, or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.
          “Territory” — means the United States of America.

 



--------------------------------------------------------------------------------



 



          “Titleserv Proceeding” — means that certain action styled The Mortgage
Partnership of America v. Titleserv, Inc., Cause No. 08SL-CC03387, in the
Circuit Court of St. Louis County, Missouri.
          “Titleserv Settlement” — means any Contract entered into between or on
behalf of the Company and Titleserv, Inc., and/or its designated agent, either
before, on, or after the Closing, which is in respect to the settlement or
dismissal of the Titleserv Proceeding.
          “Total Consideration” — means the sum of the Purchase Price, plus the
aggregate amount of all PIA Payments.
          “Transaction Documents” — means each of this Agreement, the Indemnity
Escrow Agreement, the Put Escrow Agreement, the Rights Agreement, the Put Option
Agreement, the Put Security Agreement, the Put Pledge Agreement, each Employment
Agreement, each Release Agreement, the Collateral Agency Agreement, the
Conveyancing Documents, and each other document, instrument, and certificate
delivered in connection with the transfer of Shares.
          “Transfer Taxes” — as defined in Section 9.18.
          “Ultra-Fundamental Representations” — means those representations and
warranties of the Sellers and the Management Owners contained in Section 3.1
[Organization and Good Standing], Section 3.2 [Authority; No Conflict],
Section 3.3 [Title to Properties; Capitalization of the Company; Security
Interests], Section 3.18 [Brokers or Finders], and Section 3.19 [Sophistication
of Investors; Access to Information].
          “Unrestricted Stock” — means shares of common Stock of the Purchaser
issued as part of the Stock Payment hereunder, which are not subject to any
restriction pursuant to the terms of the Transaction Documents other than the
restriction on the volume of shares which may be sold and applicable
restrictions arising under securities Legal Requirements. Without limiting the
foregoing, the Unrestricted Stock will be lettered stock and must be held for
six (6) months after the Closing Date and will be subject to applicable
limitations pursuant to Rule 144 promulgated under the Securities Act of 1933,
as amended.
          “Working Capital Target” — means Zero Dollars ($0.00).

 



--------------------------------------------------------------------------------



 



Schedule 2.3
[OMITTED]
Schedule 2.3(f)
[OMITTED]
Schedule 5.6(h)
[OMITTED]
Schedule 6.1(h)
[OMITTED]
Exhibit A
[OMITTED]
Exhibit B
[OMITTED]
Exhibit C
[OMITTED]
Exhibit D-1
Form of Indemnity Escrow Agreement
Exhibit D-2
Form of Put Escrow Agreement
Exhibit E-1
Form of Rights Agreement
Exhibit E-2
Form of Put Option Agreement
Exhibit F
Form of Put Security Agreement

 



--------------------------------------------------------------------------------



 



Exhibit G
Form of Put Pledge Agreement
Exhibit H-1
Form of Scott M. Stern Employment Agreement
Exhibit H-2
Form of Timothy C. Stern Employment Agreement
Exhibit H-3
Form of Barry O. Sandweiss Employment Agreement
Exhibit I
Form of Release Agreement
Exhibit J
Form of Collateral Agency Agreement

 